 



Exhibit 10(8)

AMERADA HESS CORPORATION
SAVINGS AND STOCK BONUS PLAN
FOR RETAIL OPERATIONS EMPLOYEES

Restated March 15, 2002

 



--------------------------------------------------------------------------------



 



     WHEREAS, AMERADA HESS CORPORATION as Principal Company established the
AMERADA HESS CORPORATION SAVINGS AND STOCK BONUS PLAN FOR RETAIL OPERATIONS
EMPLOYEES (the “Plan”) effective January 1, 1998; and

     WHEREAS, Section 12.1 of the Plan provides for the amendment thereof by the
Principal Company; and

     WHEREAS, the Plan has been amended from time to time in accordance with
Section 12.1; and

     WHEREAS, the Employee Benefit Plans Committee of the Principal Company has
authorized the restatement of the Plan to incorporate all prior amendments;

     NOW, THEREFORE, the Principal Company does hereby restate the AMERADA HESS
CORPORATION SAVINGS AND STOCK BONUS PLAN FOR RETAIL OPERATIONS EMPLOYEES
effective March 15, 2002, and does hereby declare the same to be as follows:

 



--------------------------------------------------------------------------------



 

]

TABLE OF CONTENTS

                  ARTICLE   TITLE   PAGE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1
  Definitions     1  
2
  Eligibility and Membership     16  
3
  Member Contributions     23  
4
  Company Contributions     24  
5
  Investment of Contributions     29  
6
  Members’ Investment Directions     33  
7
  Vesting of Company Contributions     35  
8
  Voluntary Withdrawals     37  
9
  Termination of Employment and Termination of Membership     44  
10
  Forfeitures     47  
11
  Administration of the Plan     49  
12
  Amendment of the Plan     52  
13
  Termination of Participation by a Company and Termination of the Plan     54  
14
  Adoption of the Plan by Participating Companies     57  
15
  The Trustee     58  
16
  General Provisions Governing Payment of Benefits     60  
17
  Miscellaneous Provisions     64  
18
  Top-Heavy Provisions     67  
19
  Cash or Deferred Arrangement     73  
20
  Rollover Amounts from Other Plans     84  
21
  Pick Kwik Plan Accounts     86  
22
  Coordination With Corporate Plan     95  
23
  Coordination With HOVENSA Plan     97  
24
  Merit Plan Accounts     99  
 
  Amendment 1     104  
 
  Amendment 2     104  
 
  Model Amendment for Section 415(c)(3) Compensation Definition     104  
 
  Model Amendment     104  
 
  AMENDMENT OF THE PLAN FOR EGTRRA     105  

 



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS

     When used in this instrument, the following words and phrases shall have
the meanings hereinafter stated unless a different meaning is plainly required
by the context:

     1.1A Acquired Merit Employee: “Acquired Merit Employee” shall mean a Member
who is a former employee of Merit Oil Corporation, who became an Employee of a
Company in connection with the merger of the Meadville Corporation into the
Principal Company in accordance with the terms of an agreement between said
companies executed in 2000, and who was an Employee on January 1, 2001.

     1.1B Acquired Pick Kwik Employee: “Acquired Pick Kwik Employee” shall mean
a Member who is a former employee of Pick Kwik Corporation, who became an
Employee of a Company in connection with the acquisition of that corporation by
the Principal Company from Pick Kwik Holdings Incorporated in accordance with
the terms of an agreement between said companies executed in 1997, and who
either was a Member of the Corporate Plan on December 31, 1997, or was an
Employee on January 1, 1998.

     1.2 Actual Deferral Percentage: “Actual Deferral Percentage” (“ADP”) shall
mean, for a specified group of Members for a Plan Year, the average of the
ratios (calculated separately for each Member in such group) of (1) the amount
of Company contributions actually paid over to the Trust on behalf of such
Member for the Plan Year to (2) the Member’s compensation for the portion of the
Plan Year during which he was eligible to participate. Company contributions on
behalf of any Member shall include: any Elective Deferrals made pursuant to the
Member’s deferral election (including Excess Elective Deferrals of Highly
Compensated Employees), but excluding (a) Excess Elective Deferrals of
Non-highly Compensated Employees that arise solely from Elective Deferrals made
under the Plan or other plans of the Company and (b) Elective Deferrals that are
taken into account in the Contribution Percentage test (provided the ADP test is
satisfied both with and without exclusion of these Elective Deferrals). For
purposes of computing Actual Deferral Percentages, an Employee who would be a
Member but for the failure to make Elective Deferrals shall be treated as a
Member on whose behalf no Elective Deferrals are made.

1



--------------------------------------------------------------------------------



 



     1.3 Administrator: “Administrator” of the Plan shall mean the Committee.

     1.4 Affiliated Company: “Affiliated Company” shall mean the Principal
Company and any corporation which is a member of a controlled group of
corporations (as defined in Section 414(b) of the Code) which includes the
Principal Company; any trade or business (whether or not incorporated) which is
under common control (as defined in Section 414(c) of the Code) with the
Principal Company; any organization (whether or not incorporated) which is a
member of an affiliated service group (as defined in Section 414(m) of the Code)
which includes the Principal Company; and any other entity required to be
aggregated with the Principal Company pursuant to regulations under Section
414(o) of the Code.

     1.5 Aggregate Limit: “Aggregate Limit” shall mean the sum of (i) 125
percent of the greater of the ADP of the Non-highly Compensated Employees for
the Plan Year or the ACP of Non-highly Compensated Employees under the Plan
subject to Code Section 401(m) for the Plan Year and (ii) the lesser of 200% or
two plus the lesser of such ADP or ACP. “Lesser” is substituted for “greater” in
“(i)”, above, and “greater” is substituted for “lesser” after “two plus the” in
“(ii)” if it would result in a larger Aggregate Limit.

     1.6 Associated Company: “Associated Company” shall mean any corporation
affiliated with a Company which is designated by the Committee.

     1.7 Average Contribution Percentage: “Average Contribution Percentage”
(“ACP”) shall mean the average of the Contribution Percentages of the Eligible
Members in a group.

     1.8 Beneficiary: “Beneficiary” shall mean a person or persons designated in
writing as such by a Member on a form prescribed by and filed with the
Committee.

               A designation of a Beneficiary other than a Member’s Spouse shall
not be effective unless (i) the Spouse of the Member consents in writing to such
designation and the Spouse’s consent acknowledges the effect of such designation
and is witnessed by the Committee or a notary public, or (ii) it is established
to the satisfaction of the Committee that the consent required by clause (i) may
not be obtained because there is no Spouse, because the Spouse cannot be
located, or because of such other circumstances as may be prescribed by
regulations. The consent specified shall be effective only with respect to such
Spouse.

               If a Member shall fail to designate a Beneficiary, if the
designation is ineffective due to lack of spousal consent or if no designated
Beneficiary shall be living when a payment to a Beneficiary is required to be
made, the payment shall be made to the person

2



--------------------------------------------------------------------------------



 



or persons in the first of the following classes of successive preference
beneficiaries then living:

      The Member’s:   (1) Surviving Spouse,     (2) Children, equally,     (3)
Parents, equally,     (4) Brothers and sisters, equally.

               If none of the above-described persons shall then be living, the
payment shall be made to the Member’s estate. For the purposes of this Section,
the term surviving Spouse shall mean the individual to whom the Member was
legally married on the date of the Member’s death, or a former spouse described
in Section 1.48.

     1.9 Board of Directors: “Board of Directors” shall mean the Board of
Directors of the Principal Company.

     1.10 Break in Service: “Break in Service” shall mean:

               A.     for periods prior to September 4, 1996, the applicable
12-consecutive-month period which is used to determine Service, commencing on or
after January 1, 1976, during which a Member shall not have completed more than
500 hours of Service; or

               B.     for periods commencing on or after September 4, 1996, a
period of severance of at least 12 consecutive months.

               A period of severance is a continuous period of time during which
an Employee is not employed by a Company. Such period begins on the date the
Employee retires, quits or is discharged, or if earlier, the 12 month
anniversary of the date on which the employee was otherwise first absent from
service.

               An unpaid leave of absence that qualifies under the Family and
Medical Leave Act of 1993 and the regulations thereunder, shall not be deemed to
be a Break in Service, but no credit for service shall be given for such leave
of absence for any of the other purposes of the Plan. The period of military
service of a Member who is reemployed by a Company in accordance with the
Uniformed Services Employment and Reemployment Rights Act of 1994 and the
regulations thereunder, shall not be deemed to be a Break in Service.

     1.11 Business Day: “Business Day” shall mean a day when the New York Stock
Exchange is open for business.

3



--------------------------------------------------------------------------------



 



     1.12 Code: “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

     1.13 Committee: “Committee” shall mean the AMERADA HESS CORPORATION
EMPLOYEE BENEFIT PLANS Committee consisting of three or more persons appointed
by the Board of Directors to administer the Plan, as further described in
Article 11.

     1.14 Company: “Company” shall mean AMERADA HESS CORPORATION, any
Participating Company, any Prior Company, and any Successor Company.

     1.15 Compensation: “Compensation” shall mean the actual salary or wages
received by a Member from a Company for personal services, determined as
follows:

               A.     Compensation shall include:

                    1.     Overtime.

                    2.     Bonuses, except those granted on an ad hoc basis.

                    3.     Incentive compensation, except amounts based on
commodity trading activities.

                    4.     Commissions.

                    5.     Holidays (other than those falling during periods in
which the Member is receiving no other Compensation).

                    6.     Vacation (including vacation allowance on termination
or retirement).

                    7.     Bereavement pay.

                    8.     Jury duty and witness pay.

                    9.     Salary or wages and sick and injury benefits received
in any period during which a Member shall be entitled to full-pay sick and
injury benefits, including amounts offset by payments such as Workers’
Compensation benefits or accident and sickness benefits.

                    10.     Allowance for Military Reserve training (limited to
two calendar weeks a year) and full-pay benefits for Military Leave of Absence
while on active service.

                    11.     Premium pay for overseas service under letter
agreements effective before July 1, 1998.

               B.     Compensation shall not include:

                    1.     Contributions to any employee benefit deferred
compensation plan.

4



--------------------------------------------------------------------------------



 



                    2.     Housing allowances.

                    3.     Moving expenses.

                    4.     Educational assistance benefits.

                    5.     Severance pay.

                    6.     Payments of premiums for life insurance or medical
insurance.

                    7.     Meal allowance.

                    8.     Premium pay for overseas service under letter
agreements effective on or after July 1, 1998.

               C.     Any other additional payments shall be determined to be
includible or excludible by the Committee on a basis uniformly and consistently
applied to all Employees. In the case of the simultaneous employment of a Member
by more than one Company, the total Compensation received by such Member from
all Companies shall be deemed his Compensation for purposes of the Plan. Actual
salary or wages received by a Member from a Company for personal services shall
be deemed to include any amounts contributed to this Plan as Elective Deferrals
and any amounts contributed to a cafeteria plan by a Company pursuant to a
salary or wage reduction election made by a Member. For this purpose, a
cafeteria plan shall mean a plan described in Section 125 of the Code.

               D.     In addition to other applicable limitations which may be
set forth in the Plan and notwithstanding any other contrary provision of the
Plan, Compensation taken into account under the Plan shall not exceed $200,000,
adjusted for changes in the cost of living as provided in Section 415(d) of the
Code, for the purpose of calculating a Plan Member’s accrued benefit (including
the right to any optional benefit provided under the Plan) for any Plan Year
commencing after December 31, 1988, and ending prior to January 1, 1994.
However, the accrued benefit determined in accordance with this provision shall
not be less than the accrued benefit determined on December 31, 1988 without
regard to this provision.

               E.     In addition to other applicable limitations set forth in
the Plan, and notwithstanding any other provision of the Plan to the contrary,
for Plan Years beginning on or after January 1, 1994, the annual Compensation of
each Employee taken into account under the Plan shall not exceed the OBRA ‘93
annual compensation limit. The OBRA ‘93 annual compensation limit is $150,000,
as adjusted by the Commissioner of Internal Revenue for increases in the cost of
living in accordance with Section 401(a)(17)(B) of the

5



--------------------------------------------------------------------------------



 



Code. The cost-of-living adjustment in effect for a calendar year applies to any
period, not exceeding 12 months, over which Compensation is determined
(determination period) beginning in such calendar year. If a determination
period consists of fewer than 12 months, the OBRA ‘93 annual compensation limit
will be multiplied by a fraction, the numerator of which is the number of months
in the determination period, and the denominator of which is 12. For the
purposes of this Paragraph E, compensation paid by HOVENSA shall be deemed to
have been paid by a Company.

     For plan years beginning on or after January 1, 1994, any reference in this
Plan to the limitation under Section 401(a)(17) of the Code shall mean the OBRA
‘93 annual compensation limit set forth in this provision.

     If Compensation for any prior determination period is taken into account in
determining an employee’s benefits accruing in the current plan year, the
Compensation for that prior determination period is subject to the OBRA ‘93
annual compensation limit in effect for that prior determination period. For
this purpose, for determination periods beginning before the first day of the
first plan year beginning on or after January 1, 1994, the OBRA ‘93 annual
compensation limit is $150,000.

               F.     Compensation, when spelled without an initial capital
throughout the Plan, shall mean the participant’s compensation from a Company
within the meaning of Code Section 415(c)(3).

     1.16 Contribution Percentage: “Contribution Percentage” shall mean the
ratio (expressed as a percentage) of the Member’s Contribution Percentage
Amounts to the Member’s compensation for the Plan Year.

     1.17 Contribution Percentage Amounts: “Contribution Percentage Amounts”
shall mean the sum of the Employee Contributions (including recharacterized
Elective Deferrals pursuant to Section 19.4) and Matching Contributions made
under the Plan on behalf of the Member for the Plan Year. Such Contribution
Percentage Amounts shall not include Matching Contributions that are forfeited
either to correct Excess Aggregate Contributions or because the contributions to
which they relate are Excess Deferrals, Excess Contributions or Excess Aggregate
Contributions. The Company also may elect to use Elective Deferrals in the
Contribution Percentage Amounts so long as the ADP test is met before the
Elective Deferrals are used in the ACP test and continues to be met following
the exclusion of those Elective Deferrals that are used to meet the ACP test.

6



--------------------------------------------------------------------------------



 



     1.18 Corporate Plan: “Corporate Plan” shall mean the AMERADA HESS
CORPORATION EMPLOYEES’ SAVINGS AND STOCK BONUS PLAN.

     1.19 Effective Date: “Effective Date” of the Plan shall mean January 1,
1998.

     1.20 Elective Deferrals: “Elective Deferrals” shall mean any Company
contributions made to the Plan at the election of the Member, in lieu of cash
compensation, and shall include contributions made pursuant to a salary
reduction agreement or other deferral mechanism. With respect to any taxable
year, a Member’s Elective Deferral is the sum of all employer contributions made
on behalf of such Member pursuant to an election to defer under any qualified
cash or deferred arrangement (“CODA”) as described in Section 401(k) of the
Code, any simplified employee pension cash or deferred arrangement as described
in Section 402(h)(1)(B) of the Code, any eligible deferred compensation plan
under Section 457 of the Code, any plan as described under Section 501(c)(18) of
the Code, and any employer contributions made on behalf of a Member for the
purchase of any annuity contract under Section 403(b) of the Code pursuant to a
salary reduction agreement. Elective Deferrals shall not include any deferrals
properly distributed as excess annual additions. A Member shall at all times be
fully vested in his Elective Deferrals.

     1.21 Eligible Member: “Eligible Member” shall mean any Employee who is
eligible to make an Elective Deferral or to receive a Matching Contribution. If
an Elective Deferral is required as a condition of participation in the Plan,
any Employee who would be a Member of the Plan if such Employee made such a
deferral shall be treated as an Eligible Member on behalf of whom no Elective
Deferrals are made.

     1.22 Employee: “Employee” shall mean any person who is employed by a
Company in a Company-operated gasoline station or convenience store other than
as a manager and who is not a participant in any other funded employee pension
benefit plan to which a Company makes or is obligated to make contributions on
his behalf for the accrual of current benefits (other than contributions under
the AMERADA HESS CORPORATION EMPLOYEES’ PENSION PLAN and under Social Security
or any other governmental pension plan).

     The term “Employee” shall also include any leased employee deemed to be an
employee of any Company as provided in Sections 414(n) or (o) of the Code.

7



--------------------------------------------------------------------------------



 



     The term “leased employee” means any person (other than an Employee of the
Company) who pursuant to an agreement between the Company and any other person
(leasing organization) has performed services for the Company (or for the
Company and related persons determined in accordance with Section 414(n)(6) of
the Code) on a substantially full-time basis for a period of at least one year,
and such services are performed under primary direction or control by the
Company. Contributions or benefits provided a leased employee by the leasing
organization which are attributable to services performed for the Company shall
be treated as provided by the Company.

     A leased employee shall not be considered an employee of the Company if:
(i) such employee is covered by a money purchase pension plan providing: (1) a
nonintegrated employer contribution rate of at least 10 percent of compensation,
as defined in Section 415(c)(3) of the Code, but including amounts contributed
pursuant to a salary reduction agreement which are excludible from the
employee’s gross income under Section 125, Section 402(e)(3),
Section 402(h)(1)(B) or Section 403(b) of the Code, (2) immediate participation,
and (3) full and immediate vesting, and (ii) leased employees do not constitute
more than 20 percent of the Company’s nonhighly compensated workforce.

     The term “Employee” shall not include a self-employed individual or
independent contractor. The determination of the status of an individual as
self-employed or as an independent contractor made in good faith by a Company
shall not be subject to retroactive change for the purposes of the Plan if it
subsequently is determined by the Internal Revenue Service, another federal
agency, a state agency, or as the result of legal action that such individual
should have been classified as an employee of a Company.

     1.23 Employee Contribution: “Employee Contribution” shall mean any
contribution made to the Plan by or on behalf of a Member that is included in
the Member’s gross income in the year in which made and that is maintained under
a separate account to which earnings and losses are allocated. No Employee
Contribution shall be made to the Plan after December 31, 2001.

     1.24 ERISA: “ERISA” shall mean the Employee Retirement Income Security Act
of 1974 and any amendments thereto.

     1.25 Excess Aggregate Contributions: “Excess Aggregate Contributions” shall
mean, with respect to any Plan Year, the excess of:

8



--------------------------------------------------------------------------------



 



                    A.     the aggregate Contribution Percentage Amounts taken
into account in computing the numerator of the Contribution Percentage actually
made on behalf of Highly Compensated Employees for such Plan Year, over

                    B.     the maximum Contribution Percentage Amounts permitted
by the ACP test (determined by reducing contributions made on behalf of Highly
Compensated Employees in order of their Contribution Percentages beginning with
the highest of such percentages).

     Such determination shall be made after first determining Excess Elective
Deferrals pursuant to Section 19.2 and then determining Excess Contributions
pursuant to Section 19.4.

     1.26 Excess Contributions: “Excess Contributions” shall mean, with respect
to any Plan Year, the excess of:

                    A.     the aggregate amount of Company contributions
actually taken into account in computing the ADP of Highly Compensated Employees
for such Plan Year, over

                    B.     the maximum amount of such contributions permitted by
the ADP test (determined by reducing contributions made on behalf of Highly
Compensated Employees in order of the ADP’s, beginning with the highest of such
percentages).

     1.27 Excess Elective Deferrals: “Excess Elective Deferrals” shall mean
those Elective Deferrals that are includible in a Member’s gross income under
Section 402(g) of the Code to the extent such Member’s Elective Deferrals for a
taxable year exceed the dollar limitation under such Code Section. Excess
Elective Deferrals shall be treated as annual additions under the Plan unless
such amounts are distributed no later than the first April 15 following the
close of the Member’s taxable year. Determination of income or loss: Excess
Elective Deferrals shall be adjusted for any income or loss. The income or loss
allocable to Excess Elective Deferrals is the income or loss allocable to the
Member’s Elective Deferral account for the taxable year multiplied by a
fraction, the numerator of which is such Member’s Excess Elective Deferrals for
the year and the denominator is the Member’s account balance attributable to
Elective Deferrals without regard to any income or loss occurring during such
taxable year.

     1.28 Fiduciary: “Fiduciary” shall mean, for purposes of ERISA, the
Committee as the named Fiduciary of the Plan.

9



--------------------------------------------------------------------------------



 



     1.29 Fund: “Fund” shall mean one of the separate investment accounts
provided for in Section 5.1.

     1.30 Highly Compensated Employee: “Highly Compensated Employee” shall mean
a highly compensated active Employee and highly compensated former Employee. A
highly compensated active Employee includes any Employee who performs service
for the Company during the determination year and who: (i) was a 5-percent owner
at any time during the year or the preceding year, or (ii) for the preceding
year (A) received compensation from the Company in excess of $80,000 (as
adjusted pursuant to Section 415(d) of the Code, except that the base period
shall be the calendar quarter ending September 30, 1996); and (B) if the Company
elects the application of this clause for such preceding year, was in the
top-paid group of employees for such preceding year.

     For this purpose, the determination year shall be the Plan Year.

     A highly compensated former Employee includes any Employee who separated
from service (or was deemed to have separated) prior to the determination year,
performs no service for the Company during the determination year, and was a
highly compensated active Employee for either the separation year or any
determination year ending on or after the Employee’s 55th birthday.

     The determination of who is a Highly Compensated Employee, including the
determinations of the number and identity of Employees in the top-paid group and
the compensation that is considered, will be made in accordance with
Section 414(q) of the Code and the regulations thereunder.

     To the extent permitted under regulations, the Committee may elect to
determine the status of Highly Compensated Employees on a current calendar year
basis. For the purposes of this Section 1.30, compensation paid by HOVENSA shall
be deemed to have been paid by a Company.

     1.30A HOVENSA: “HOVENSA” shall mean HOVENSA L.L.C., and any other business
organization with employees eligible for participation in the HOVENSA Plan.

     1.30B HOVENSA Plan: “HOVENSA Plan” shall mean the HOVENSA EMPLOYEES’
SAVINGS PLAN.

     1.31 Individual Retirement Plan: “Individual Retirement Plan” shall mean an
individual retirement account (IRA) described in Section 408(a) of the Code or
an individual

10



--------------------------------------------------------------------------------



 



retirement annuity (other than an endowment contract) described in
Section 408(b) of the Code.

     1.32 Investment Direction: “Investment Direction” shall mean a direction of
a Member on a form or in a manner prescribed by the Committee, specifying the
Fund or Funds and the percentages of his contributions to be invested in each,
and changes to be made as to contributions previously invested. With respect to
changes in amounts previously invested, an Investment Direction may be made
either in terms of percentages of the total or in dollar amounts, at the option
of the Member, subject to a minimum change of $250 with respect to investments
in Funds A, B, D, E, F, G and H. The Committee shall cause confirmation to be
provided to the Member of the receipt of such Investment Direction within a
reasonable time thereafter. The Committee shall be obligated to comply with such
Investment Direction except as otherwise provided in Paragraphs (b)(2)(ii)(B)
and (d)(2)(ii) of Labor Department Regulations Section 2550.404c-1.

     1.33 Layoff: “Layoff” shall mean a Company requested termination of
employment: (a) in the case of an Employee who has contractual recall rights for
the period covered by such rights; and (b) in the case of any other Employee for
a period not to exceed 12 months.

     1.34 Leave of Absence: “Leave of Absence” shall mean any period during
which an Employee is authorized by a Company to be absent from his normal
duties. For purposes of this Plan, an Employee shall not be deemed to be absent
from his normal duties if his absence is for a period of 31 days or less, or is
due to: vacation, jury duty, military service, or personal illness or injury. In
the administration of this provision all Employees in similar circumstances
shall be given similar treatment.

     1.35 Limitation Year: “Limitation Year” shall mean the Plan Year.”

     1.36 Matching Contribution: “Matching Contribution” shall mean a Company
contribution made to this or any other defined contribution plan on behalf of a
Member on account of a Member’s Elective Deferral, under a plan maintained by
the Company.

     1.37 Member: “Member” shall mean an Employee (excluding for this purpose, a
leased employee) who has been admitted to participation, and who continues to
participate in the Plan, including any former Employee who, while participating
in the Plan, became employed by an Associated Company at the request of the
Company. A Member who becomes employed by HOVENSA shall be controlled by
Section 9.6.

11



--------------------------------------------------------------------------------



 



     1.37A Merit Plan: “Merit Plan” shall mean the Merit Oil Corporation and
Affiliates Employees’ Thrift Plan.

     1.37B Merit Plan Participant: “Merit Plan Participant” shall mean an
Acquired Merit Employee who was a member of the Merit Plan on December 31, 2000,
and whose Merit Plan account is transferred to the Plan as the result of the
merger of the Merit Plan into the Corporate Plan on that date.

     1.38 Non-highly Compensated Employee: “Non-highly Compensated Employee”
shall mean any Employee who is not a Highly Compensated Employee.

     1.39 Participating Company: “Participating Company” shall mean any business
organization, which, by agreement with the Principal Company, shall become a
party to the Plan, as provided in Article 14.

     1.40 Phillips Plan: “Phillips Plan” shall mean the Thrift Plan of Phillips
Petroleum Company and Subsidiary Companies.

     1.41 Pick Kwik Plan: “Pick Kwik Plan” shall mean the Pick Kwik Holdings
Incorporated Employees’ Profit Sharing and Investment Plan.

     1.42 Pick Kwik Plan Participant: “Pick Kwik Plan Participant” shall mean an
Acquired Pick Kwik Employee who was a member of the Pick Kwik Plan on
December 31, 1997, and whose Pick Kwik Plan account is transferred to the Plan
as the result of the merger of the Pick Kwik Plan into the Corporate Plan on
that date.

     1.43 Plan: “Plan” shall mean the AMERADA HESS CORPORATION SAVINGS AND STOCK
BONUS PLAN FOR RETAIL OPERATIONS EMPLOYEES as set forth in this instrument and
all amendments hereto.

     1.44 Plan Year: “Plan Year” shall mean the annual accounting period of the
Plan and of the Trust Fund, beginning on the 1st day of January and ending on
the 31st day of December.

     1.45 Principal Company: “Principal Company” shall mean AMERADA HESS
CORPORATION or any other corporation designated as Principal Company by the
Committee.

     1.46 Prior Company: “Prior Company” shall mean HESS OIL & CHEMICAL
CORPORATION, and, if so designated by the Committee:

                    A.     Any business organization (i) all or a substantial
portion of whose outstanding capital stock or all or a substantial portion of
whose assets shall be acquired by

12



--------------------------------------------------------------------------------



 



any Company on or after the Effective Date; or (ii) all or a substantial number
of whose employees shall be employed by any Company on or after the Effective
Date; or

                    B.     Any other business organization affiliated or related
through stock ownership with any Company which shall be designated as a Prior
Company by the Committee.

     1.47 Qualified Plan: “Qualified Plan” shall mean a qualified trust
described in Section 401(a) of the Code (with the limitations described in
Section 401(a)(31)(D) of the Code) which is exempt from taxation under Section
501(a) of the Code, or an annuity plan described in Section 403(a) of the Code.

     1.48 Service: “Service”, as defined in Sections 2.6 and 2.7, shall mean,
for the purposes of Article 2 (eligibility computation period) and Article 7
(vesting computation period) of the Plan, any period of employment:

                    A.     With the Principal Company;

                    B.     With a Prior Company whose employee pension plan is
maintained by the Principal Company, or, as determined by the Committee, with
any other Prior Company;

                    C.     With a Participating Company following the adoption
of the Plan by such Participating Company, or any prior period of employment
with a Participating Company as determined by the Committee;

                    D.     With any organization which is a member of a group of
trades or businesses (whether or not incorporated) under common control (under
Code Section 414(c)) of which the Principal Company is a member;

                    E.     With any organization which is a member of an
affiliated service group (under Code Section 414(m)) of which the Principal
Company is a member;

                    F.     With any organization which is a member of a
controlled group of corporations of which the Principal Company is a member, or
which is under common control with the Principal Company;

                    G.     With a Prior Company (to the extent provided in
Treasury Regulations) in any case in which the Principal Company maintains a
plan which is not the plan maintained by the Prior Company;

                    H.     With Hess Energy Trading Company, LLC, in the case of
an Employee who was an employee of that company immediately preceding or
following employment by a Company;

13



--------------------------------------------------------------------------------



 



                    I.     In the case of an Acquired Pick Kwik Employee, with
Pick Kwik Corporation immediately preceding employment by a Company, as
determined by the records of the Pick Kwik Plan provided to the Principal
Company;

                    J.     With the Company other than as an Employee in a
Company-operated gasoline station or convenience store immediately preceding or
following employment by a Company in such a position;

                    K.     With HOVENSA immediately preceding or following
employment by a Company;

                    L.     With Strategic Resource Solutions Corp. (“SRS”)
immediately preceding employment by a Company in the case of an Employee hired
in connection with the purchase by Hess Microgen LLC of the micro-generation
business of SRS on February 2, 2000;

                    M.     With Texaco Pipelines LLC (“Texaco”) immediately
preceding employment by a Company in the case of an Employee hired in connection
with the purchase by the Principal Company of the Sea Robin gas plant from
Texaco on April 1, 2000;

                    N.     With Statoil Energy Services, Inc. (“Statoil”), or an
affiliate thereof immediately preceding employment by a Company in the case of
an Employee hired in connection with the purchase by the Principal Company of
Statoil on April 1, 2000; and

                    O.     In the case of an Acquired Merit Employee, with Merit
Oil Corporation as of December 31, 2000.

     1.49 Spouse: “Spouse” shall mean the individual, if any, to whom the Member
is legally married. However, a Member’s former spouse shall be treated as his
Spouse in lieu of his current spouse to the extent required under any judgment,
decree, or order which is determined by the Administrator in accordance with its
procedures to be a qualified domestic relations order within the meaning of
Section 414(p) of the Code.

     1.50 Successor Company: “Successor Company” shall mean any business
organization which shall acquire a substantial portion or all of the outstanding
stock of, or a substantial portion or all of the assets of, or which shall
employ a substantial number or all of the employees of, any Company, and which
shall succeed such Company as a Company hereunder.

14



--------------------------------------------------------------------------------



 



     1.50A Transfer Date: “Transfer Date” shall mean the Valuation Date on which
assets are transferred to the HOVENSA Plan from the Corporate Plan with respect
to those members of the Corporate Plan who become members of the HOVENSA Plan on
November 1, 1998, which shall be as soon as practicable following receipt by
HOVENSA of a favorable determination letter from the Internal Revenue Service
concerning the qualification of the HOVENSA Plan and the exemption of the
HOVENSA Plan Trust from income taxes.

     1.51 Trust Agreement: “Trust Agreement” shall mean an agreement between the
Principal Company and a Trustee, entered into for purposes of the Plan.

     1.52 Trustee: “Trustee” shall mean any bank, trust company, or other
fiduciary holding funds or property under a Trust Agreement for the exclusive
benefit of the Plan Members and subject to all provisions of the Plan.

     1.53 Unit: “Unit” shall mean the basic measure of the Member’s
proportionate interest in the funds provided for in Section 5.1.

     1.54 Valuation Date: “Valuation Date” shall mean the day on which the value
of the Funds is determined as provided in Article 5, and shall be each Business
Day, unless changed by the Committee.

     1.55 Withdrawal Authorization: “Withdrawal Authorization” shall mean
notice, on a form or in a manner prescribed by the Committee, provided by a
Member, requesting a complete or partial withdrawal as provided in Sections 8.1
and 8.2, respectively.

     1.56 Year of Service: “Year of Service” shall mean a 12 consecutive month
period (computation period) during which an Employee completes at least 1,000
hours of Service.

15



--------------------------------------------------------------------------------



 



ARTICLE 2
ELIGIBILITY AND MEMBERSHIP

     2.1       A.      Each Employee who on the Effective Date shall have
completed one year of Service shall be eligible to become a Member of the Plan
as of the Effective Date, provided, however, that any Employee who, during the
6-month period preceding the Effective Date made a complete withdrawal from the
Corporate Plan while still employed by a Company and who remains employed during
the 6-month period commencing on the date of such withdrawal, shall not be
eligible to become a Member until the expiration of the 6-month period
commencing on the date of such withdrawal.

                    B.     Each Employee who on December 31, 1997 was a Member
of the Corporate Plan shall be eligible to become a Member of the Plan as of the
Effective Date.

                    C.     Every other Employee shall be eligible to become a
Member of the Plan upon his completion of one Year of Service. For this purpose,
Service shall include any period of employment with an Associated Company
entered into at the request of a Company.

                    D.     Anything to the contrary herein notwithstanding, an
Employee shall not be eligible for membership in the Plan if he is included in a
unit of employees covered by a collective bargaining agreement between employee
representatives and the Company if retirement benefits were the subject of good
faith collective bargaining between such employee representatives and the
Company, unless and until the Company and such employee representatives shall
agree that such employees shall participate in the Plan, provided that he then
meets the eligibility requirements herein above described in this Section 2.1,
or if not, then he shall be eligible on the date following the date on which he
first meets such eligibility requirements.

     2.2 Any eligible Employee who does not elect to become a Member of the Plan
on the earliest date when he is entitled to do so may thereafter elect to become
a Member as of any future Valuation Date.

     2.3 Each eligible Employee, as a condition for membership, must accept and
agree to all provisions of the Plan on a form or in a manner prescribed by the
Committee, which may include telephone or electronic communication. By so doing,
he authorizes the

16



--------------------------------------------------------------------------------



 



sale or redemption of any securities purchased for his account when necessary or
advisable in carrying out the provisions of the Plan.

     2.4 An Employee may become temporarily ineligible to participate under the
circumstances specified in Section 8.1 of the Plan.

     2.5 If a Member shall cease to be an Employee within the meaning of
Section 1.22 his membership shall forthwith terminate, except as described in
Sections 9.5 or 9.6.

     2.6A. For the purposes of vesting under Paragraph 7.3E, an Employee or
Member shall be credited with one full year of Service for each
12-consecutive-month period commencing on his first date of hire or anniversary
thereof during which he completed at least 1,000 hours of Service. In the
determination of Years of Service and Breaks in Service for purposes of
eligibility, the initial eligibility computation period shall be the
12-consecutive month period beginning on the date the Employee first performs an
hour of Service for a Company (employment commencement date). The succeeding
12-consecutive month periods shall be the Plan Years beginning with the Plan
Year which includes the first anniversary of the Employee’s employment
commencement date, regardless of whether the Employee is entitled to be credited
with 1,000 hours of Service during the initial eligibility computation period.
An Employee who is credited with 1,000 hours of Service in both the initial
eligibility computation period and the Plan Year which includes the first
anniversary of the Employee’s employment commencement date will be credited with
two years of Service for purposes of eligibility to participate.

     The foregoing is subject to the following rules:

                    1.     Years of Service for periods of employment prior to
January 1, 1976 shall be determined under the Corporate Plan in effect on
December 31, 1975, without regard to the provisions of Section 2.7 (Break in
Service rule). If, for any period prior to January 1, 1976, accessible records
are insufficient to permit an approximation of the number of hours of Service
for a particular employee or group of employees, a reasonable estimate of the
hours of Service completed by such employee or employees during the particular
period may be made. In making any such estimate, all persons employed under
similar circumstances shall be given similar treatment.

                    2.     Hours of Service after December 31, 1975, but before
September 1996, shall be recorded on a monthly basis and, for the purpose of
determining the total of an Employee’s hours of Service during his initial
eligibility computation period,

17



--------------------------------------------------------------------------------



 



all hours recorded during the month which includes the first anniversary of his
employment commencement date shall be deemed to have been completed prior to
said anniversary date. For the purpose of determining an Employee’s hours of
Service thereafter for periods prior to September 1996, each
12-consecutive-month period shall commence on the first day of the month which
includes the anniversary of such Employee’s employment commencement date.

                    3.     The provisions of Section 2.7 (Break in Service rule)
shall apply in the determination of years of Service for periods of employment
after December 31, 1975.

                    4.     For the purposes of eligibility after September 4,
1996, an Employee who is not credited with 1,000 hours of Service during his
initial eligibility computation period shall be deemed to have completed a Year
of Service as soon as he is credited with 1,000 hours of Service in any Plan
Year.

               B.     For the purposes of this Article 2, an Employee or Member
will be deemed to have completed an hour of Service for each hour of Service:

                    1.     for which he is paid, or entitled to payment, for the
performance of duties for a Company during the applicable computation period;

                    2.     for which he is paid, or entitled to payment, by a
Company on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence, provided however, that

                         (a)  No more than 501 hours of Service shall be
credited under this subparagraph 2 to an Employee on account of any single
continuous period during which the Employee performs no duties (whether or not
such period occurs in a single computation period);

                         (b)  An hour for which an Employee is directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties are performed shall not be credited to the Employee if such payment is
made or due under a plan maintained solely for the purpose of complying with
applicable workers’ compensation, or unemployment compensation or disability
insurance laws; and

18



--------------------------------------------------------------------------------



 



                         (c)  Hours of Service shall not be credited for a
payment which solely reimburses an Employee for medical or medically related
expenses incurred by the Employee;

                    and for purposes of this subparagraph 2, a payment shall be
deemed to be made by or due from a Company regardless of whether such payment is
made by or due from the Company directly, or indirectly through, among others, a
trust fund, or insurer, to which the Company contributes or pays premiums and
regardless of whether contributions made or due to the trust fund, insurer or
other entity are for the benefit of particular Employees or are on behalf of a
group of Employees in the aggregate;

                    3.     for which back pay, irrespective of mitigation of
damages, has been either awarded or agreed to by the Company, provided, however,
that no credit shall be given for any hour which is credited under subparagraph
1 or subparagraph 2 of this Paragraph B, and crediting of hours of Service for
back pay awarded or agreed to with respect to periods described in subparagraph
2 shall be subject to the limitations set forth in that subparagraph; and

                    4.     The determination and crediting of hours where no
duties are performed will be made in accordance with Department of Labor
Regulations, Section 2530.200b — 2(b) and (c).

               C.     Except as provided in subparagraph 2 of Paragraph B for
the purposes of this Article 2 Service will not include any period of Layoff.

               D.     For the purposes of this Article 2, an Employee or Member
who is a non-hourly employee exempt from the overtime provisions of the Fair
Labor Standards Act and for whom no records of hours worked are maintained will
be deemed to have completed 190 hours of Service in any calendar month in which
he is paid Compensation. An Employee or Member employed by an Associated Company
at the request of a Company shall be deemed to have completed 190 hours of
Service in each calendar month of such employment.

     2.7 Break in Service rule:

               A.     Years of Service credited in accordance with Section 2.6
prior to a Break in Service shall not be deemed to be years of Service for any
of the purposes of the Plan unless and until the Employee or Member is credited
with an hour of Service following such Break in Service. For the sole purpose of
this Section 2.7, Years of Service shall be

19



--------------------------------------------------------------------------------



 



determined using the elapsed time method described in Treasury regulations at 26
C. F. R. 1.410(a)-7(a)(2), under which Service generally is based on the period
of time that elapses while an Employee is employed by a Company, regardless of
the actual number of hours completed during such period. Such Service shall be
counted from the date the Employee first performs an hour of Service within the
meaning of Labor Regulations at 29 C. F. R. 2530.200b-2(a)(1) for the Company.
Service is required to be taken into account for the period of time from the
date the employee first performs such an hour of Service as defined in
Paragraph 2.6B of the Plan until the date his employment with the Company
terminates.

               B.     Years of Service credited in accordance with Section 2.6
after five consecutive one-year Breaks in Service shall not be taken into
account for the purpose of determining a Member’s vested interest in the assets
of the Plan derived from Company contributions credited to his account prior to
such Breaks in Service.

               C.     In the case of a Member who does not have a nonforfeitable
right to benefits in accordance with Section 7.3 at the time of a Break in
Service, years of Service prior to such Break in Service shall not be taken into
account for any of the purposes of the Plan if the number of consecutive Breaks
in Service equals or exceeds the greater of (i) 5 or (ii) the aggregate number
of years of Service credited to the Member prior to such Break in Service. In
computing such aggregate number of years of Service prior to such Break in
Service, years of Service previously disregarded under this Section 2.7 shall
not be taken into account.

               D.     The 12-consecutive month period beginning on an Employee’s
reemployment commencement date (and, if necessary, Plan Years beginning with the
Plan Year that includes the first anniversary of the reemployment commencement
date) shall be used to measure an Employee’s completion of a year of Service for
the purposes of eligibility upon his return to employment after a Break in
Service. For this purpose an Employee’s reemployment commencement date shall be
the first day on which he is entitled to be credited with an hour of Service
(within the meaning of Section 2.6B) after the first eligibility computation
period in which he incurs a Break in Service.

               The reemployment commencement date of a rehired Employee who has
incurred a Break in Service and who is recalled from Layoff within the period
specified in

20



--------------------------------------------------------------------------------



 



Section 1.33 shall be the first day on which he is entitled to be credited with
an hour of Service (within the meaning of Section 2.6B) after such recall.

               E.     1. In the case of a Member who is absent from work for any
period (i) by reason of the pregnancy of the Member, (ii) by reason of the birth
of a child of the Member, (iii) by reason of the placement of a child with the
Member in connection with the adoption of such child by such Member, or (iv) for
purposes of caring for such child for a period beginning immediately following
such birth or placement, the 12-consecutive month period beginning on the first
anniversary of the first date of such absence shall not constitute a Break in
Service.

                    2.     No credit will be given pursuant to this Paragraph
unless the affected Member furnishes to the Committee (i) a copy of the birth
certificate or proof of adoption of the child involved and (ii) a statement
signed by the Member to the effect that the absence from work is for reasons
referred to in subparagraph 1, and the number of days for which there was such
an absence. To be effective, such statement must be received by the Committee no
later than the first anniversary of the first day of such absence as specified
in subparagraph 1.

                    3.     The hours described in subparagraph 2 shall be
treated as hours of Service as provided in this Paragraph, (i) only in the
computation period in which the absence from work begins, if the crediting is
necessary to prevent a Break in Service in such period, or (ii) in any other
case, in the immediately following computation period.

                    4.     No credit will be given pursuant to this Paragraph
unless the affected Member furnishes to the Committee (i) a copy of the birth
certificate or proof of adoption of the child involved and (ii) a statement
signed by the Member to the effect that the absence from work is for reasons
referred to in subparagraph 1, and the number of days for which there was such
an absence. To be effective, such statement must be received by the Committee no
later than the end of the computation period specified in subparagraph 3.

     2.8 Credit shall be given for Service with only one Company during any
period of simultaneous employment with two or more Companies.

     2.9 Notwithstanding any other provisions of the Plan, for the purposes of
the pension requirements of Section 414(n)(3) of the Code, the employees of the
Company shall include individuals defined as Employees in Section 1.22 of the
Plan.

21



--------------------------------------------------------------------------------



 



     2.10 For the purposes of determining Years of Service and Breaks in Service
under this Article 2, periods of employment with HOVENSA immediately preceding
or following employment by a Company shall be treated as employment by a
Company.

22



--------------------------------------------------------------------------------



 



ARTICLE 3
MEMBER CONTRIBUTIONS

     3.1 To become a Member of the Plan, an eligible Employee must authorize
contributions to the Plan as he may designate on a form or in a manner
prescribed by the Committee. Such contributions shall be designated in whole
percentages, and may consist of any whole number percentage of Elective
Deferrals at the election of the Employee between 2% and 15% of his
Compensation.

     For the purposes of the Plan, these Elective Deferrals and any after-tax
contributions made under the Plan as it existed before January 1, 2002 shall be
referred to as Member contributions, except as otherwise specifically indicated.

     3.2 A Member may change the percentage of his Elective Deferrals on a form
or in a manner prescribed by the Committee. Such change shall be effective as
soon as practicable after it is elected.

     3.3 A Member’s contributions will be paid to the Trustee, for investment in
accordance with the provisions of the Plan and in accordance with the
requirements of U.S. Department of Labor regulations, as promptly as practicable
following the deduction of his contributions by the Company.

     3.4 A Member may voluntarily suspend and resume his contributions without
affecting his membership in the Plan. The suspension and resumption of
contributions shall be requested by the Member by executing a form or in a
manner prescribed by the Committee, and shall be effective as soon as
practicable after such request.

     3.5 A Member’s contribution will be suspended automatically, without
affecting his membership in the Plan, for the period of any Leave of Absence, or
employment with an Associated Company at the request of a Company.

23



--------------------------------------------------------------------------------



 



ARTICLE 4
COMPANY CONTRIBUTIONS

     4.1 A. Regular Contributions

               Each Company shall contribute for the account of each Member, an
amount equal to 100% of the first 5% of the Member’s Elective Deferrals.

               B.     The Company reserves the right to make a Qualified
Non-Elective Contribution on behalf of any affected Plan Member to correct an
operational failure of the Plan as permitted under the applicable Treasury
rules. Qualified Non-elective Contributions shall mean contributions (other than
Matching Contributions or Qualified Matching Contributions) made by the Company
and allocated to Members’ accounts that the Members may not elect to receive in
cash until distributed from the Plan; that are nonforfeitable when made; and
that are distributable only in accordance with the distribution provisions that
are applicable to Elective Deferrals and Qualified Matching Contributions.
Qualified Matching Contributions shall mean Matching Contributions which are
subject to the distribution and nonforfeitability requirements under section
401(k) of the Code when made.

     4.2 Regular Company contributions shall be paid to the Trustee at the same
time as the Member contributions to which they relate. Company contributions are
subject to the limitations of Paragraphs 4.4A and 4.4E.

     4.3 While a Member’s contributions are suspended, Company contributions for
the account of such Member will also be suspended. Such suspended contributions
may not be made up later.

     4.4 A. If a Member does not participate in, and has never participated in
another Qualified Plan maintained by the Company or a welfare benefit fund, as
defined in Section 419(e) of the Code maintained by the Company, or an
individual medical account, as defined in Section 415(l)(2) of the Code,
maintained by the Company, or a simplified employee pension plan, as defined in
Section 408(k) of the Code, maintained by the Company, which provides an annual
addition as defined in Paragraph D of this Section 4.4, the amount of annual
additions which may be credited to the Member’s account for any Limitation Year
will not exceed the lesser of the maximum annual addition or any other
limitation contained in this Plan. If the Company contribution that would
otherwise be

24



--------------------------------------------------------------------------------



 



contributed or allocated to the member’s account would cause the annual
additions for the Limitation Year to exceed the maximum annual addition, the
amount contributed or allocated will be reduced so that the annual addition for
the Limitation Year will equal the maximum annual addition.

               B.     The maximum annual addition that may be contributed or
allocated to a Member’s account under the Plan for any Limitation Year shall not
exceed the lesser of:

                    1.     the defined contribution dollar limitation, or

                    2.     25 percent of the Member’s compensation for the
Limitation Year.

               C.     The defined contribution dollar limitation is $30,000,
adjusted for changes in the cost of living as provided in Section 415(d) of the
Code.

               D.     “Annual addition” shall mean the amount allocated to a
Member’s account during the Limitation Year as a result of:

                    (i)  Company contributions,

               (ii)  Employee contributions,

               (iii)  forfeitures, and

               (iv)  amounts described in Sections 415(l)(1) and 419A(d)(2) of
the Code.

          E.     The Committee may direct that Company contributions be reduced
in any Plan Year to the extent necessary to prevent the annual addition for such
Plan Year from exceeding the limitation described in Paragraph B, above.

     4.5 A. In case of a Member of the Plan who is also a Member of a defined
benefit plan maintained by the Company, the sum of the defined benefit plan
fraction and the defined contribution plan fraction for any Limitation Year
shall not exceed l.0. If in any Limitation Year it appears that the limitations
of this Section shall be exceeded for any reason with respect to any Member, the
Company contribution required to be made under the Plan on behalf of such Member
shall be reduced to the extent necessary to prevent such result, after the
reduction first of the benefit under any defined benefit plans maintained by the
Company and then of the Company contribution to any other defined contribution
plans maintained by the Company on behalf of such Member.

          B.     The defined benefit plan fraction for any Limitation Year shall
mean a fraction of which the numerator is the total projected annual retirement
benefits of a Member from all defined benefit plans (whether or not terminated)
maintained by the Company and of which the denominator is the lesser of:

25



--------------------------------------------------------------------------------



 



               (a)  125 percent of the dollar limitation in effect for the
Limitation Year under Section 415(b) and (d) of the Code,

     or

               (b)  140 percent of the Member’s highest average compensation for
the three consecutive years of Service with the Company that produce the highest
average, including any adjustments under Section 415(b) of the Code.

               If the Member was a Member as of January 1, 1987 of one or more
defined benefit plans maintained by the Company which were in existence on
May 6, 1986, the denominator of this fraction will not be less than 125 percent
of the sum of the annual benefits under such plans which the Member had accrued
as of December 31, 1986, disregarding any changes in the terms and conditions of
the plans after May 5, 1986. The preceding sentence shall apply only if the
defined benefit plans individually and in the aggregate satisfied the
requirements of Section 415 of the Code for all Limitation Years before January
1, 1987.

               C.     The defined contribution fraction for any Limitation Year
shall mean a fraction, the numerator of which is the sum of the annual additions
to a Member’s account under all the defined contribution plans (whether or not
terminated) maintained by the Company, for the current and all prior Limitation
Years (including the annual additions attributable to the Member’s nondeductible
Employee contributions to all defined benefit plans, whether or not terminated,
maintained by the Company), and the denominator of which is the sum of the
maximum aggregate amounts for the current and all prior Limitation Years of
Service with the Company (regardless of whether a defined contribution plan was
maintained by the Company). The maximum aggregate amount in any Limitation Year
is the lesser of 125 percent of the dollar limitation in effect under
Section 415(b) and (d) of the Code or 35 percent of the Member’s Compensation
for such year.

               If the Employee was a Member as of January 1, 1987 in one or more
defined contribution plans maintained by the Company which were in existence on
May 6, 1986, the numerator of this fraction will be adjusted if the sum of this
fraction and the defined benefit fraction would otherwise exceed 1.0 under the
terms of this Plan. Under the adjustment, an amount equal to the product of
(1) the excess of the sum of the fractions over 1.0 times (2) the denominator of
this fraction, will be permanently subtracted from the numerator of this
fraction. The adjustment is calculated using the fractions as they would

26



--------------------------------------------------------------------------------



 



be computed as of December 31, 1986, and disregarding any changes in the terms
and conditions of the plans made after May 5, 1986, but using the Code
Section 415 limitation applicable to the Limitation Year beginning on January 1,
1987.

               The annual addition for any Limitation Year beginning before
January 1, 1987, shall not be recomputed to treat all Employee contributions as
annual additions.

               D.     The provisions of this Section 4.5 shall not be effective
for Plan Years beginning on or after January 1, 2000.

     4.6 A. As soon as is administratively feasible after the end of the
Limitation Year, the maximum annual addition for the Limitation Year will be
determined on the basis of the Member’s actual compensation for the Limitation
Year.

               B.     If there is an excess amount the excess will be disposed
of as follows:

                    1.     Any nondeductible voluntary Employee contributions,
to the extent they would reduce the excess amount, will be returned to the
Member.

                    2.     If after the application of subparagraph 1 an excess
amount still exists, and the Member is covered by the Plan at the end of the
Limitation Year, the excess amount in the Member’s account will be used to
reduce Company contributions (including any allocation of forfeitures) for such
Member in the next Limitation Year, and each succeeding Limitation Year if
necessary.

                    3.     If after the application of subparagraph 2 an excess
amount still exists, and the Member is not covered by the Plan at the end of the
Limitation Year, the excess amount will be held unallocated in a suspense
account. The suspense account will be applied to reduce future Company
contributions (including allocation of any forfeitures) for all remaining
Members in the next Limitation Year, and each succeeding Limitation Year if
necessary.

                    4.     If a suspense account is in existence at any time
during the Limitation Year pursuant to this Section, it will not participate in
the allocation of the Trust’s investment gains and losses.

               C.     This Section applies if, in addition to this Plan, the
Member is covered under another qualified defined contribution plan maintained
by the Company during any Limitation Year. The annual additions which may be
credited to a Member’s account under this Plan for any such Limitation Year will
not exceed the maximum annual additions reduced by the annual additions credited
to a Member’s account under the other plans for

27



--------------------------------------------------------------------------------



 



the same Limitation Year. If the annual additions with respect to the Member
under other defined contribution plans maintained by the Company are less than
the maximum annual additions and the Company contribution that would otherwise
be contributed or allocated to the Member’s account under this Plan would cause
the annual additions for the Limitation Year to exceed this limitation, the
amount contributed or allocated will be reduced so that the annual additions
under all such plans for the Limitation Year will equal the maximum annual
additions. If the annual additions with respect to the Member under such other
defined contribution plans in the aggregate are equal to or greater than the
maximum annual additions, no amount will be contributed or allocated to the
Member’s account under this Plan for the Limitation Year.

     4.7 Records of Member Elective Deferrals and after-tax contributions shall
be maintained separately.

     4.8 For the purposes of this Article, “Company” shall include any
Affiliated Company.

28



--------------------------------------------------------------------------------



 



ARTICLE 5
INVESTMENT OF CONTRIBUTIONS

     5.1 Member Contributions

     A.     Member contributions received by the Trustee for each Member’s
account will be invested by the Trustee on the next Valuation Date in one or
more of the following Funds, in accordance with the Member’s Investment
Direction, in multiples of 1%:

               Fund A: the Fidelity Retirement Money Market Portfolio — an
unsegregated fund invested and reinvested primarily in short term fixed income
securities, including those issued or guaranteed by the Government of the United
States or its agencies (excluding Series EE and Series HH bonds), or collective
or mutual funds primarily invested in such securities.

               Fund B: the Fidelity Growth & Income Portfolio — an unsegregated
fund invested and reinvested primarily in equity securities of corporations, or
collective or mutual funds primarily invested in such securities.

               Fund C: A fund consisting primarily of common stock of AMERADA
HESS CORPORATION purchased on the open market and apportioned to the accounts of
Members. Dividends received on investments made in accordance with the preceding
sentence shall be similarly invested and apportioned.

               Fund D: the Fidelity U.S. Bond Index Fund — an unsegregated fund
invested and reinvested primarily in bonds included in the Lehman Brothers
Aggregate Bond Index or other fixed income securities of corporations, or
collective or mutual funds primarily invested in such securities, designed to
replicate the performance of specified indices of market performance.

               Fund E: the Fidelity Asset Manager — an unsegregated fund
invested and reinvested primarily in fixed income securities, including those
issued or guaranteed by the Government of the United States or its agencies
(excluding Series EE and Series HH bonds), and equity securities of
corporations, or collective or mutual funds primarily invested in such
securities.

               Fund F: the Fidelity Overseas Fund — an unsegregated fund
invested and reinvested primarily in equity securities of foreign corporations,
or collective or mutual funds primarily invested in such securities.

29



--------------------------------------------------------------------------------



 



               Fund G: the Fidelity Equity Index Commingled Pool — an
unsegregated fund invested and reinvested primarily in equity securities of
corporations, or collective or mutual funds primarily invested in such
securities, designed to replicate the performance of specified indices of market
performance.

               Fund H: the Fidelity Aggressive Growth Fund — an unsegregated
fund invested and reinvested primarily in equity securities of corporations, or
collective or mutual funds primarily invested in such securities.

               Fund I: the Fidelity Low Priced Stock fund — an unsegregated fund
invested and reinvested primarily in low-priced equity securities, which can
lead to investments in small or medium-sized companies, or collective or mutual
funds primarily invested in such securities.

          With the exception of Fund C, the Compensation and Management
Development Committee of the Board of Directors of the Principal Company may
authorize changes in each of the above Funds, and may establish such additional
funds as they may deem necessary to ensure that Members are afforded the
opportunity to choose from among a broad range of investment alternatives,
provided, however, that any such changes be announced to all eligible Employees
in advance.

          Portions of each of the Funds may be held in cash or invested in short
term securities or collective or mutual funds primarily invested in short term
securities to meet the cash requirements for Plan withdrawals, transfers and
refunds, and the investment objectives of the particular funds.

          B.     The account of each Member who was a member of the Corporate
Plan on December 31, 1997, shall be credited as of the Effective Date of this
Plan (or, in the case of an Employee described in Section 2.1D, as of the date
he becomes a Member) with the balance in his Corporate Plan account as of
December 31, 1997 (or, in the case of an Employee described in Section 2.1D, as
of the date he becomes a Member) attributable to his contributions, as follows:
that portion of such balance in funds A, B, C, D, E, F, and G of the Corporate
Plan shall be invested by the Trustee in accordance with such Member’s initial
Investment Direction under this Plan.

          For this purpose, the investment direction in effect under the
Corporate Plan on December 31, 1997 shall be deemed to be the Member’s
Investment Direction under the Plan until changed by the Member in accordance
with Section 6.3.

30



--------------------------------------------------------------------------------



 



          C.     Fund A, Fund B, Fund D, Fund E, Fund F, Fund G and Fund H shall
be divided into shares and Fund C shall be divided into units. Each Share or
Unit of a Fund shall have an equal beneficial interest in such Fund and no Share
or Unit of any Fund shall have priority or preference over any other Share or
Unit of such Fund. Each Member’s interest in Fund A, Fund B, Fund D, Fund E,
Fund F, Fund G and Fund H shall be represented by the number of Shares of each
such Fund in his account, and each Member’s interest in Fund C shall be
represented by the number of Units of such Fund in his account.

          D.     The original value of each Unit of Fund A, Fund B, Fund C, Fund
D, Fund E, Fund F and Fund G shall be those in effect for the comparable funds
in the Corporate Plan at the time of the asset transfer to the Plan. The number
of Shares or Units, and fractions thereof, of each Fund allocated to a Member’s
account on the Effective Date shall be equal to the number of Shares or Units,
and fractions thereof, invested on December 31, 1997 in the same fund in the
Corporate Plan for such Member’s account.

          E.     In the event a Member makes a withdrawal, or a transfer from
one Fund to another Fund or Funds, the number of Shares or Units in his account
of the Fund from which the withdrawal or transfer is made shall be reduced by a
number of Shares or Units determined by dividing the amount so withdrawn or
transferred by the value of one Share or Unit of such Fund on the Valuation Date
on which the withdrawal or transfer is effective.

          F.     The value of one Share of Fund A, Fund B, Fund D, Fund E, Fund
F, Fund G and Fund H on each Valuation Date shall be equal to one share in the
underlying collective or mutual fund. The value of one Unit of Fund C on each
Valuation Date shall be determined by the Trustee based on the market value of
the total number of shares of AMERADA HESS CORPORATION common stock held in such
Fund plus the value of any cash, short term investment funds or mutual funds
held in such Fund to meet the cash requirements of the Plan for withdrawals or
transfers.

          G.     Anything herein to the contrary notwithstanding, no investment
in Fund C pursuant to a Member’s Investment Direction submitted prior to the
effective date of a registration statement in respect of the Plan under the
Securities Act of 1933, as amended, shall be made until the Valuation Date next
following such date as said registration statement shall have become effective
and the Company shall thereafter have notified the

31



--------------------------------------------------------------------------------



 



Member of the acceptance of such Investment Direction. Notwithstanding the
provisions of Section 6.4, a Member shall have the right to change such
Investment Direction at any time prior to his receipt of such notice.

     5.2 Company Contributions

          A.     Company contributions shall be invested in Fund C in common
stock of AMERADA HESS CORPORATION purchased in the open market plus amounts held
in cash or invested in short term investment funds or in mutual funds consisting
primarily of short term investment securities pending investment in Company
common stock or to meet the cash requirements for Plan withdrawals and
transfers. The whole and fractional shares and cash balance representing Company
contributions are unitized and transactions are recorded on the basis of units
of participation, subject to the following provisions.

               1.     Company contributions made with respect to Plan Years
ending before January 1, 2002 shall remain invested in Fund C to the extent such
amounts are not reinvested in other Funds in accordance with Section 6.3.

               2.     Company contributions made with respect to Plan Years
beginning on or after January 1, 2002 shall be invested in Fund C to the extent
such investments are not redirected by the Member in accordance with
Section 6.3.”

          B.     Dividends received on investments made in accordance with
Paragraph A shall be similarly invested.

          C.     The account of each Member who was a member of the Corporate
Plan on December 31, 1997 shall be credited as of the Effective Date of this
Plan (or, in the case of an Employee described in Section 2.1D, as of the date
he becomes a Member) with the balance in his Corporate Plan account as of
December 31, 1997 (or, in the case of an Employee described in Section 2.1D, as
of the date he becomes a Member) attributable to Company contributions and shall
be transferred to the Trustee.

     5.3 Separate records shall be maintained for Member Elective Deferrals
invested in the various Funds, after-tax Member contributions invested in the
various Funds, and Company contributions matching each such contribution.

32



--------------------------------------------------------------------------------



 



ARTICLE 6
MEMBERS’ INVESTMENT DIRECTIONS

     6.1 A. Member contributions

          Pursuant to Paragraph A of Section 5.1, a Member shall elect to invest
his contributions in one or more of the Funds in multiples of 1% of the amount
contributed, by providing an Investment Direction on a form or in a manner
prescribed by the Committee. Such an Investment Direction shall relate to the
percentage of his future contributions to be invested in each Fund, the
percentage of his previous investments to be invested in each Fund, or both.

          B. Company contributions

          Pursuant to Paragraph A of Section 5.2, a Member shall elect to invest
his Company contributions in one or more of the Funds specified in Paragraph A
of Section 5.1 in multiples of 1% of the amount contributed, subject to the
limitations of Section 6.3, by providing an Investment Direction on a form or in
a manner prescribed by the Committee. Such an Investment Direction shall relate
to the percentage of his future Company contributions to be invested in each
Fund, the percentage of his previous investments to be invested in each Fund, or
both.

     6.2 An Investment Direction with respect to a Member’s future contributions
or future Company contributions will be given effect as soon as practicable
after the date the request is made by the Member. An Investment direction with
respect to a Member’s past investments or past Company investments will be given
effect on the Valuation Date coincident with or next following the date of the
Member’s request.

     6.3 By submitting a new Investment Direction, a Member may make any or all
of the following changes:

          A. Change his direction as to the percentage of his future
contributions to be invested in each Fund;

          B. Change all or part of the amount previously invested in any Fund
for his account to an investment for his account in one or more of the other
Funds.

          C. If the Member is less than 55 years of age on the date of his
request:

33



--------------------------------------------------------------------------------



 



               1. Change his direction as to the percentage of his future
Company contributions to be invested in each Fund, provided, however, that 50%
of such contributions must be invested in Fund C.

               2. Change all or part of the amount previously invested as
Company contributions in any Fund for his account to an investment for his
account in one or more of the other Funds, provided, however, that 50% of such
contributions must remain invested in Fund C.

          D. If the Member is 55 years of age or older on the date of his
request:

               1. Change his direction as to the percentage of his future
Company contributions to be invested in each Fund.

               2. Change all or part of the amount previously invested as
Company contributions in any Fund for his account to an investment for his
account in one or more of the other Funds.

     6.4 The Committee shall establish such procedures and provide such forms as
it shall deem necessary or desirable to comply with the provisions of
Section 404(c) of ERISA and the Regulations issued thereunder.

34



--------------------------------------------------------------------------------



 



ARTICLE 7
VESTING OF COMPANY CONTRIBUTIONS

     7.1 The word “vest” with respect to contributions and income attributable
thereto, means the granting to a Member, subject to the provisions of the Plan,
of full rights to his interest in the assets of the Plan.

     7.2 The interest of a Member derived from his Employee Contributions and
Elective Deferrals shall at all times be vested.

     7.3 The interest in the assets of the Plan derived from Company
contributions made with respect to Plan Years beginning before December 31, 2001
on behalf of a Member who is an Employee of the Company on January 1, 2002 shall
vest under any of the following circumstances:

          A. Completion of four years of membership in the Plan, including
membership in the Corporate Plan, the Pick Kwik Plan, the HOVENSA Plan or the
Merit Plan, measured from the earliest of the date of an Employee’s initial
participation in the Plan, the Corporate Plan, the Pick Kwik Plan, the HOVENSA
Plan or the Merit Plan, provided, however, that any period of membership in the
Corporate Plan or the HOVENSA Plan during which only unmatched elective
deferrals are made shall not be counted. For this purpose membership of a Member
rehired before the expiration of a period of Layoff shall be deemed to include
his period of continuous membership immediately preceding the Layoff. Membership
shall include any period of employment to the extent such period of employment
was taken into account in the determination of a Member’s vested benefits under
the Corporate Plan.

          B. Retirement under the AMERADA HESS CORPORATION EMPLOYEES’ PENSION
PLAN.

          C. Death.

          D. Total and permanent disability (as defined in Section 5.3 of the
AMERADA HESS CORPORATION EMPLOYEES’ PENSION PLAN).

          E. Completion of 3 years of Service determined in accordance with the
provisions of Sections 2.6 and 2.7.

          F. Attainment of age 65.

35



--------------------------------------------------------------------------------



 



          G. Completion of four years of continuous participation by a Member in
the AMERADA HESS CANADA LTD. EMPLOYEES’ DEFERRED SAVINGS PLAN or the AMERADA
HESS CANADA LTD. EMPLOYEES’ THRIFT PLAN, prior to the date of the sale of
AMERADA HESS CANADA LTD., by the Principal Company on April 29, 1996.

     7.4 The interest in the assets of the Plan derived from Company
contributions of a former Employee who has not received his Plan distribution
before January 1, 2002 shall be determined in accordance with the provisions of
the Plan in effect when his employment ended.

     7.5 The interest in the assets of the Plan derived from Company
contributions of a Member who withdrew from the Plan but who has not received
his Plan distribution before January 1, 2002 shall be determined in accordance
with the provisions of the Plan in effect when his withdrawal was requested.

     7.6 The interest of a Member in the assets of the Plan derived from Company
contributions to the Corporate Plan shall be vested upon transfer to the Plan on
or after January 1, 2002, in accordance with the provisions of Paragraph 22.4 F.

36



--------------------------------------------------------------------------------



 



ARTICLE 8
VOLUNTARY WITHDRAWALS

     8.1 Complete Withdrawal.

     A Member may at any time elect to withdraw his vested interest from the
Plan attributable to his after-tax contributions and matching Company
contributions, or his after-tax contributions, Elective Deferrals, if any, and
matching contributions, subject to the limitations of Sections 8.5 (Early
Voluntary Withdrawals) and 19.11 (Distribution Requirements). Upon withdrawal
such Member’s contributions to the Plan shall terminate for a period of 6 months
following the date of withdrawal, and will not resume unless and until such
Member elects to resume contributions on a form or in a manner prescribed by the
Committee. If a Member makes a complete withdrawal under the terms of the
Corporate Plan the HOVENSA Plan or the Merit Plan less than six months prior to
commencement of his membership in the Plan, contributions to the Plan shall not
be permitted until the expiration of the six month period beginning on the date
of such withdrawal, and will not be made unless and until such Member elects to
make such contributions on a form or in a manner prescribed by the Committee.

     8.2 A. At any time following his completion of one year of membership
(including membership in the Corporate Plan, the HOVENSA Plan or the Merit Plan)
a Member may elect to withdraw, without the penalty of suspension, a portion of
his contributions, subject to the limitations of Section 19.11, as follows.

               1. If he is at least age 59 1/2 at the time of the withdrawal,
50% of the sum of his total contributions including his Elective Deferrals less
the sum of his prior withdrawals as of the effective date of the withdrawal.

               2. If he is not at least age 59 1/2 at the time of the
withdrawal, 50% of the sum of his total contributions excluding his Elective
Deferrals less the sum of his prior withdrawals as of the effective date of the
withdrawal.

          In no event, however, may the amount withdrawn exceed the value of a
Member’s account attributable to the contributions to be withdrawn.

          B. A period of at least 12 months must elapse between partial
withdrawals. If a Member makes a partial withdrawal under the terms of the
Corporate Plan, the HOVENSA Plan or the Merit Plan less than twelve months prior
to commencement of his

37



--------------------------------------------------------------------------------



 



membership in the Plan, a partial withdrawal shall not be permitted under the
terms of the Plan until the expiration of the twelve month period beginning on
the date of such withdrawal from the Corporate Plan, the HOVENSA Plan or the
Merit Plan.

     8.3 Withdrawal Procedures.

          A. An election to withdraw shall be made on a Withdrawal Authorization
form or in a manner prescribed by the Committee.

          B. All withdrawals shall be effective as of a Valuation Date.

          C. To be effective as of a particular Valuation Date the Withdrawal
Authorization must be received on behalf of the Committee not later than 4:00 PM
Eastern Time on such Valuation Date; otherwise, the withdrawal will be effective
on the next following Valuation Date.

     8.4 Distribution of Withdrawals.

          A. Distribution of a withdrawal shall be made as soon as practicable
after the Valuation Date on which the withdrawal becomes effective.

          B. A complete withdrawal shall be distributed as follows:

               l. The Member’s interest in mutual funds in cash.

               2. The Member’s interest in Fund C in whole shares of AMERADA
HESS CORPORATION common stock plus the cash equivalent of any fractional shares
and any cash balance, except that distributions made under Subparagraph 9.1B1
shall be made in cash, subject to the provisions of subparagraph 4 of this
Paragraph.

               3. The Member’s vested interest attributable to Company
contributions in whole shares of AMERADA HESS CORPORATION common stock, plus the
cash equivalent of any fractional shares of any cash balance, except that
distributions made under Subparagraph 9.1B1 shall be made in cash, subject to
the provisions of subparagraph 4 of this paragraph.

               4. At the request of the Member, the Trustee shall distribute in
cash the value of the total number of shares of AMERADA HESS CORPORATION common
stock that would be issued to the Member in accordance with subparagraphs 2 and
3 of this Paragraph, or in the case of distributions made under Subparagraph
9.1B1, at the request of the Member, the Trustee shall distribute the total
number of whole shares of AMERADA HESS CORPORATION common stock equivalent to
the cash that would be paid to the

38



--------------------------------------------------------------------------------



 



Member in accordance with subparagraphs 2 and 3 of this Paragraph, plus the
remaining cash.

               5. The Committee shall establish such procedures as it shall deem
necessary or desirable to effectuate the distribution of cash or stock pursuant
to the Member’s elections under subparagraph 4.

          C. A partial withdrawal shall be distributed in cash on a pro rata
basis, to the extent possible, in proportion to the amount of the Member’s
contributions to each fund in which his contributions are invested that are
attributable to the after-tax contributions (or after-tax contributions and
elective Deferrals, if he is at least age 59 1/2 at the time of the withdrawal)
to be withdrawn on the Valuation Date on which the withdrawal becomes effective.

          D. A hardship distribution made under Section 19.12 which is less than
the Member’s vested account balance attributable to Elective Deferrals shall be
distributed in cash on a pro rata basis, to the extent possible, in proportion
to the amount of the Member’s Elective Deferrals in each fund in which his
Elective Deferrals are invested on the Valuation Date on which the withdrawal
becomes effective.

     8.5 Early Voluntary Withdrawal.

     Notwithstanding the foregoing, if a Member elects to withdraw his total
vested interest from the Plan during his continued employment by the Company
prior to the fifth anniversary of the earliest of the date of his initial
participation in the Plan, the Corporate Plan, the HOVENSA Plan or the Merit
Plan:

          A. The distribution of the Member’s interest in mutual funds and Fund
C will be made as specified in Sections 8.3 and 8.4.

          B. The distribution of the Member’s interest in the portion of the
assets attributable to Company contributions (including employer matching
contributions made to the HOVENSA Plan or the Merit Plan) will be limited to the
portion of said assets which exceeds an amount equal to the Company
contributions paid to the Trustee under the Plan (including employer matching
contributions made to the HOVENSA Plan or the Merit Plan) on said Member’s
behalf within two years of the date payment is requested by the Member.

     8.6 Distribution Requirements

          A. General Rules

39



--------------------------------------------------------------------------------



 



               1. The requirements of this Section shall apply to any
distribution of a Member’s interest and will take precedence over any
inconsistent provisions of this Plan. Unless otherwise specified, the provisions
of this Section apply to calendar years beginning after December 31, 1984.

               2. All distributions required under this Section shall be
determined and made in accordance with the Proposed Income Tax Regulations under
Section 401(a) (9) of the Code, including the minimum distribution incidental
benefit requirement of Section 1.401(a) (9)-2 of the Proposed Income Tax
Regulations.

          B. Required Beginning Date

          The entire interest of a Member must begin to be distributed no later
than the Member’s required beginning date, as defined in Subparagraph 8.6D4.

          C. Death Distribution Provisions:

               1. If the Member dies after distribution of his or her interest
has begun, the remaining portion of such interest will continue to be
distributed at least as rapidly as under the method of distribution being used
prior to the Member’s death.

               2. If the Member dies before distribution of his or her interest
begins, distribution of the Member’s entire interest shall be completed by
December 31 of the calendar year containing the fifth anniversary of the
Member’s death except to the extent that an election is made to receive
distributions in accordance with (a) or (b) below:

                    (a) if any portion of the Member’s interest is payable to a
designated Beneficiary, distributions may be made over the life or over a period
certain not greater than the life expectancy of the designated Beneficiary
commencing on or before December 31 of the calendar year immediately following
the calendar year in which the Member died;

                    (b) if the designated Beneficiary is the Member’s surviving
Spouse, the date distributions are required to begin in accordance with
(a) above shall not be earlier than the later of (1) December 31 of the calendar
year immediately following the calendar in which the Member died and
(2) December 31 of the calendar year in which the Member would have attained age
70-1/2.

               If the Member has not made an election pursuant to this
Subparagraph 2 by the time of his or her death, the Member’s designated
Beneficiary must elect the method of distribution no later than the earlier of
(1) December 31 of the calendar year in which

40



--------------------------------------------------------------------------------



 



distributions would be required to begin under this Section, or (2) December 31
of the calendar year which contains the fifth anniversary of the date of death
of the Member. If the Member has no designated Beneficiary, or if the designated
Beneficiary does not elect a method of distribution, distribution of the
Member’s entire interest must be completed by December 31 of the calendar year
containing the fifth anniversary of the Member’s death.

               3. For purposes of Subparagraph 2 above, if the surviving Spouse
dies after the Member, but before payments to such Spouse begin, the provisions
of Subparagraph 2, with the exception of Subdivision (b) therein, shall be
applied as if the surviving Spouse were the Member.

               4. For purposes of this Paragraph C, any amount paid to a child
of the Member will be treated as if it had been paid to the surviving Spouse if
the amount becomes payable to the surviving Spouse when the child reaches the
age of majority.

               5. For the purposes of this Paragraph C, distribution of a
Member’s interest is considered to begin on the Member’s required beginning date
(or, if Subparagraph 3 above is applicable, the date distribution is required to
begin to the surviving Spouse pursuant to Subparagraph 2 above).

          D. Definitions:

               1. Designated Beneficiary. The individual who is designated as
the Beneficiary pursuant to Section 1.9 of this Plan.

               2. Distribution calendar year. A calendar year for which a
minimum distribution is required. For distributions beginning before the
Member’s death, the first distribution calendar year is the calendar year
immediately preceding the calendar year which contains the Member’s required
beginning date. For distributions beginning after the Member’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin pursuant to Paragraph C above.

               3. Member’s benefit:

                    (a) The account balance as of the last Valuation Date in the
calendar year immediately preceding the distribution year (valuation calendar
year) increased by the amount of any contributions or forfeitures allocated to
the account balance as of dates in the valuation calendar year after the
Valuation Date and decreased by distributions made in the valuation calendar
year after the Valuation Date.

41



--------------------------------------------------------------------------------



 



                    (b) Exception for second distribution calendar year. For the
purposes of subdivision (a) above, if any portion of the minimum distribution
for the first distribution calendar year is made in the second distribution
calendar year on or before the required beginning date, the amount of the
minimum distribution made in the second distribution calendar year shall be
treated as if it had been made in the immediately preceding distribution
calendar year.

               4. Required beginning date.

                    (a) General rule. The required beginning date of a Member
shall be determined in accordance with (1) or (2) below:

                         (1) Non-5-percent owners. The required beginning date
of a Member who is not a “5-percent owner” (as defined in (b) below) is the
first day of April of the calendar year following the calendar year in which the
later of retirement or attainment of age 70-1/2 occurs.

                         (2) 5-percent owners. The required beginning date of a
Member who is a 5-percent owner during any year beginning after December 31,
1979, is the first day of April following the later of:

                              (i) the calendar year in which the Member attains
age 70-1/2, or

                              (ii) the earlier of the calendar year with or
within which ends the Plan Year in which the Member becomes a 5-percent owner,
or the calendar year in which the Member retires.

                         (b) 5-percent owner. A Member is treated as a 5-percent
owner for purposes of this Section if such Member is a 5-percent owner as
defined in Section 416(i) of the Code (determined in accordance with Section 416
but without regard to whether the Plan is top-heavy) at any time during the Plan
Year ending with or within the calendar year in which such owner attains age
70-1/2 or any subsequent Plan Year.

                         (c) Once distributions have begun to a 5-percent owner
under this Section, they must continue to be distributed, even if the Member
ceases to be a 5-percent owner in a subsequent year.

     8.7 Anything to the contrary hereinabove notwithstanding, withdrawals of
assets attributable to Elective Deferrals shall be subject to the limitations of
Article 19.

42



--------------------------------------------------------------------------------



 



     8.8 Although the Code was amended to eliminate the requirement for
commencement of benefit distributions during continued employment to
non-5-percent owners who attained age 70 1/2 in years beginning after
December 31, 1998, automatic distributions in the amounts that would have been
required under prior law will continue to be made under the Plan with respect to
such Employees if they attain age 70 1/2 before the Plan Year beginning after
December 31, 1999. This Section does not apply to 5-percent owners as defined in
subparagraph 8.6 D 4.

43



--------------------------------------------------------------------------------



 



ARTICLE 9
TERMINATION OF EMPLOYMENT AND TERMINATION OF MEMBERSHIP

     9.1 If a Member’s employment by a Company shall terminate for any reason
(other than by transfer to HOVENSA, another Company or to an Associated Company)
or if his membership in the Plan shall terminate (other than pursuant to the
provisions of Sections 8.1, 9.5, or 9.6) his vested interest in the Plan,
determined as of the Valuation Date coincident with or next following the date
his employment or membership is terminated, shall be distributed to him (or to
his Beneficiary if his employment shall terminate because of his death), as
follows:

          A. If the Member’s employment shall terminate because of his death his
entire vested interest shall be distributed to his Beneficiary as soon as
practicable after such Valuation Date in the manner specified in Section 8.4 B.

          B. If the Member’s employment shall terminate for a reason other than
his death, or if his membership shall terminate (other than pursuant to the
provisions of Section 8.1, 9.5 or 9.6), his entire vested interest, as
determined above, shall be distributed to him. The Member’s interest
attributable to Employee Contributions and Elective Deferrals shall be
distributed in the manner specified in subparagraphs 1 and 2 of Section 8.4B,
and his vested interest attributable to Company contributions shall be
distributed to him in the manner specified in subparagraph 3 of Section 8.4B,
both as follows:

               1. If the value of his entire vested interest shall not exceed
$5,000 it shall be distributed to him as soon as practicable after such
Valuation Date.

               2. If the value of his entire vested interest shall exceed
$5,000, it shall be distributed to him as soon as practicable following his
attainment of age 65 (or to his Beneficiary on his death prior thereto), unless
the Member shall, prior to any Valuation Date succeeding the Valuation Date
described above, make a request on a form or in a manner prescribed by the
Committee for earlier distribution, or for a later distribution as permitted
under Section 9.4. On receipt of such request, the distribution of such vested
interest shall be made to the Member at the appropriate time in the manner
requested.

     9.2 If a Member shall be fully vested in his account balances at the time
he receives a distribution pursuant to the provisions of Section 8.1 or Section
9.1, then the

44



--------------------------------------------------------------------------------



 



service performed by him with respect to such distribution shall be disregarded
for the purpose of determining the balance in his account on his reentry into
the Plan and there shall be no restoration of his account balances.

     9.3 Anything to the contrary hereinabove notwithstanding, distribution of
assets attributable to Elective Deferrals shall be subject to the limitations of
Article 19.

     9.4 A. Distribution of benefits to a Member will be made no later than the
60th day after the close of the Plan Year in which the latest of the following
events occurs:

               1. the Member attains age 65 ;

               2. the 10th anniversary of the date on which the Member commenced
participation in the Plan;

               3. the Member terminates employment with the Company;

               4. the date specified in an election made pursuant to Paragraph B
of this section, but no later than April 1 of the year following the year in
which the Member will attain age 70 1/2.

          B. Notwithstanding the provisions of Subparagraph 9.1B2, a Member may,
on a statement signed by him and submitted to the Committee (or in a manner
prescribed by the Committee), elect that the payment to him of any benefit under
the Plan will be made in a lump sum at a date later than the dates specified
under Subparagraphs 1, 2 and 3 of Paragraph A of this Section. The statement
shall describe the benefit and specify the date on which payment of the benefit
shall be made, subject, however, to the distribution requirements of Section 8.6
of the Plan.

     9.5 Notwithstanding any provision of the Plan to the contrary, if any
Members of the Plan become eligible for participation in the Corporate Plan, the
Committee shall direct the Trustee to allocate and segregate the portion of the
assets of the Plan held for the benefit of all such Members of the Plan. The
Committee then shall direct the Trustee to transfer such assets and the accounts
and records of such Members to the Corporate Plan. As the result of these
transfers, all accrued rights and interests of such Members as of the date of
such transfers shall be preserved under the Corporate Plan, and in no event
shall any such Member be deprived of any benefits under the Plan which shall
have accrued to him as of the effective date of the transfer. Upon the transfer
of a Member’s accounts and records to the Corporate Plan, such Member’s
membership in the Plan shall terminate.

45



--------------------------------------------------------------------------------



 



     9.6 Notwithstanding any provision of the Plan to the contrary, upon the
establishment by HOVENSA of the HOVENSA Plan, which shall have essentially the
same provisions as the Plan, if any Members of the Plan become employed by
HOVENSA, the Committee shall direct the Trustee to allocate and segregate the
portion of the assets of the Plan held for the benefit of such Members. The
Committee then shall direct the Trustee to transfer such assets and the accounts
and records of such Members to the HOVENSA Plan as soon as practicable on or
after the Transfer Date. As the result of these transfers, all accrued rights
and interests of such Members as of the date of such transfers shall be
preserved under the HOVENSA Plan, and in no event shall any such Member be
deprived of any benefits under the Plan which shall have accrued to him as of
the effective date of the transfer. Upon the transfer of a Member’s accounts and
records to the HOVENSA Plan, such Member’s membership in the Plan shall
terminate.

46



--------------------------------------------------------------------------------



 



ARTICLE 10
FORFEITURES

     10.1 The interest of a Member in the assets of the Plan derived from
Company contributions which shall be unvested at the time of his termination of
membership or termination of employment shall be forfeited and shall reduce the
future contributions of the Company or Companies of which such Member was an
Employee. If a Member shall make a complete withdrawal pursuant to Section 8.1
of his vested interest in the assets of the Plan attributable to his after-tax
contributions and Elective Deferrals, if any, his unvested interests in the
assets of the Plan derived from Company matching contributions attributable to
the contributions withdrawn by the Member shall be forfeited. Forfeitures shall
occur in a similar manner in the case of a complete withdrawal under Section 8.1
of the Member’s account balances attributable to his after-tax contributions or
his after-tax contributions and Elective Deferrals, if any, but shall apply to
the interest of such Member in the assets of the Plan derived from Company
contributions that matched the Member’s contributions to the withdrawn accounts
which shall be unvested at the time of his withdrawal. For the purposes of this
Section 10.1, assets representing employer contributions to the HOVENSA Plan
which are transferred to the Plan shall be treated as Company contributions.

     10.2 In the event an Employee whose interest in the assets of the Plan has
been forfeited in whole or in part upon withdrawal under Section 8.1 or
termination of his membership during his continued employment shall continue or
resume membership in the Plan, the value of his account balances shall be
restored to their value as of the Valuation Date described in Section 8.3 if
such Employee shall, within five years of the date of such withdrawal or
termination, repay to the Plan the full amount of any distribution received by
him upon such withdrawal or termination of membership.

     10.3 In the event an Employee whose interest in the assets of the Plan has
been forfeited in whole or in part on termination of his employment shall be
reemployed and shall resume membership in the Plan, the value of his account
balances shall be restored to their value as of the Valuation Date described in
Section 9.1 if such Employee shall, within the earlier to occur of (i) his
having incurred five consecutive one-year Breaks in Service and

47



--------------------------------------------------------------------------------



 



(ii) the fifth anniversary of his resumption of employment covered by the Plan,
repay to the Plan the full amount of any distribution received by upon such
termination.

     10.4 If an Employee described in Section 10.2 or in Section 10.3 shall not
make the repayments in the amounts and in the manner described therein then the
service performed by him with respect to which he received a complete
distribution of his account balances derived from both after-tax contributions
and Elective Deferrals pursuant to the provisions of Section 8.1 or Section 9.1
shall be disregarded for the purpose of determining the balance in his account
on his re-entry into the Plan or continuation of his membership in the Plan and
there shall be no restoration of his account balances.

     10.5 A. If a forfeiture occurs under the comparable terms of the Corporate
Plan or the HOVENSA Plan with respect to a member of either of those plans who
subsequently becomes a Member of the Plan, and such Member repays the full
amount of his distribution to the Corporate Plan or the HOVENSA Plan in
accordance with the terms of those plans, such repaid amount and the value of
his account balances restored under the applicable plan shall be transferred to
the Plan as soon as practicable after such repayment and restoration, and shall
be invested in accordance with the Member’s then current Investment Direction.

          B. Notwithstanding any provisions of the Plan to the contrary, if a
forfeiture occurs in accordance with the provisions of Section 10.1, and the
individual involved subsequently becomes a member of the Corporate Plan or the
HOVENSA Plan before repaying the full amount of his distribution to the Plan,
such individual shall be deemed eligible for participation in the Plan for the
sole purpose of repaying such distribution and restoring the value of his
account balances under the Plan. Such repaid amount and the value of his account
balances restored under the Plan shall be invested in accordance with the
individual’s then current Investment Direction in the Corporate Plan or the
HOVENSA Plan, as the case may be, and transferred to the applicable plan as soon
as practicable after such repayment and restoration.

     10.6 For the purposes of this Article 10, the nonvested portion of the
participating company contributions account under the Merit Plan of a Merit Plan
Participant or a former employee of Merit Oil Corporation that was forfeited or
scheduled to be forfeited under the terms of the Merit Plan shall be subject to
restoration under the same terms that apply to other Members of the Plan under
this Article.

48



--------------------------------------------------------------------------------



 



ARTICLE 11
ADMINISTRATION OF THE PLAN

     11.1 The Plan shall be administered by a Committee consisting of three or
more persons who shall be appointed by the Board of Directors.

     11.2 The Committee shall have the authority to control and manage the
operation and administration of the Plan, as set forth in Section 11.4.

     11.3 The Committee shall act by a majority of its members, but a majority
of the members may, at any time and from time to time, by an instrument in
writing delivered to the Trustee and to the Board of Directors: (a) designate a
Committee member to exercise the powers of the Committee at any time and from
time to time in the administration of the Plan, and (b) appoint one or more
persons to act as agent or agents of the Committee. Any agent or agents so
appointed shall serve at the pleasure of the Committee.

     11.4 The Committee shall have the power, duty, and responsibility to direct
the administration of the Plan, including the power: (a) to reconcile any
inconsistencies in the Plan; (b) to construe and interpret the provisions of the
Plan and all parts thereof, (c) to provide such rules and regulations not
inconsistent with the Plan as it may deem necessary; (d) to resolve all
questions with respect to the individual rights of Members and former Members;
and (e) to authorize benefit payments under the Plan. Any interpretation or
construction placed upon any term or provision of the Plan by the Committee, any
determination of the Committee with respect to the rights of a Member or former
Member, any reconciliation of any inconsistency in the Plan made by the
Committee, and any action whatever taken by the Committee in good faith shall be
final and conclusive.

     11.5 The Committee may employ one or more persons to render advice with
regard to any of its responsibilities under the Plan.

     11.6 The Committee may, in writing, allocate responsibilities for the
operation and administration and recordkeeping of the Plan including
discretionary responsibilities for persons serving as fiduciaries.

     11.7 A. The Committee shall serve as the liaison among the Companies, the
Trustee, the recordkeeper and the Members.

49



--------------------------------------------------------------------------------



 



          B. To the extent required by law and not specified in the Plan the
Committee shall establish a funding policy and method consistent with the
objectives of the Plan.

          C. The Committee shall maintain or cause to be maintained such records
under the Plan as it shall deem necessary or desirable.

     11.8 Any member of the Committee, and any agent of the Committee, may be
removed from office at any time, with or without cause, by the Board of
Directors.

     11.9 Anything to the contrary herein notwithstanding, all acts and
decisions of the Committee and its agents authorized under the Plan shall at all
times be subject to review by the Board of Directors, provided, however, that
the Committee and its agents shall not be required to submit any act or decision
for such review unless specifically directed to do so by the Board of Directors.

     11.10 Claims Procedure:

          A. The Committee shall make all determinations as to the right of any
person to a benefit.

          B. The Committee shall issue a decision on a claim for benefits under
the Plan within a reasonable period of time after receipt of the claim.

          C. Any denial or partial denial by the Committee of a claim for
benefits under the Plan by a Participant or Beneficiary shall:

               1. Be stated in writing by the Committee and delivered or mailed
to the Participant or Beneficiary;

               2. Set forth the specific reasons for the denial, written to the
best of the Committee’s ability in a manner that may be understood without legal
or actuarial counsel;

               3. Refer to pertinent provisions of the Plan on which the denial
is based;

               4. Explain the procedure of the Plan relating to a review of the
denial of benefits.

     11.11 All costs and expenses incurred in administering the Plan, including
the expenses of the Trustee and the Committee, the fees of counsel and other
administrative expenses, except as specified below, shall be borne by the
Companies. Brokerage commissions, transfer taxes, and other charges and expenses
in connection with the purchase, sale, redemption, conversion, or distribution
of securities, shall be added to the

50



--------------------------------------------------------------------------------



 



cost of such securities or deducted from the proceeds thereof, as the case may
be. Loan initiation and annual loan recordkeeping fees charged by the
recordkeeper shall be paid by the Member receiving a loan under the provisions
of Section 19.13. All other taxes which may at any time be levied or assessed
upon or in respect of any trusts, any Fund, or the assets of the Plan shall be
paid out of the particular trusts, Fund, or assets of the Plan giving rise to
such taxes and charged to the accounts of the respective Members, unless the
Principal Company, by action of the Board of Directors, shall elect to pay such
taxes. Mutual fund investment management fees, sales charges and short-term
trading fees shall be charged against the accounts of Members invested in such
funds.

     11.12 Any person or group of persons may serve in more than one fiduciary
capacity under the Plan.

     11.13 Information relating to the purchase, holding, and sale of common
stock of AMERADA HESS CORPORATION in Fund C, and the exercise of voting, tender
and similar rights with respect to such securities by Members and beneficiaries,
shall be maintained in accordance with procedures which are designed to
safeguard the confidentiality of such information, except to the extent
necessary to comply with federal or state laws not preempted by ERISA. The
Committee is the fiduciary responsible for ensuring that said procedures are
sufficient to safeguard such information and that such procedures are being
followed. If the Committee determines that any situations involve a potential
for undue influence on Members or beneficiaries by the Company with regard to
the direct or indirect exercise of shareholder rights, the Committee shall
appoint an independent fiduciary to carry out activities relating to such
situations. The independent fiduciary shall not be affiliated with the Company.

51



--------------------------------------------------------------------------------



 



ARTICLE 12
AMENDMENT OF THE PLAN

     12.1 A. Except as herein limited, the Board of Directors shall have the
right to amend the Plan at any time and to any extent that it may deem
advisable.

          B. The Committee is authorized to restate the Plan and to make all
changes to the Plan or any group of related changes that are forecast to
increase the annual cost of the Principal Company by less than $100,000, are
required to comply with applicable law or are made in conjunction with
administrative requirements, any said changes to be reported to the Compensation
and Management Development Committee of the Board of Directors (the “Board
Committee”) annually.

          C. The Board Committee is authorized to approve changes or any group
of related changes to the Plan that are forecast to increase the annual cost to
the Principal Company by less than $500,000.

          D. The Committee is authorized to maintain records of all such actions
to indicate their review and approval, that will be:

               1. reduced to writing;

               2. executed by an officer of the Principal Company who is a
member of the Committee and by the Secretary or an Assistant Secretary of the
Principal Company; and

               3. incorporated in subsequent restatements of the Plan.

          E. Any such amendment or restatement shall be set forth in a written
instrument, which shall be executed and delivered as set forth in the preceding
paragraph. Upon execution of such written instrument, the Plan shall be deemed
to have been amended in the manner therein set forth, effective as of the date
specified therein, and all Members, Companies, the Committee, and all other
persons interested in the Plan shall be bound thereby.

     12.2 No amendment shall vest in any Company, directly or indirectly, any
right, title or interest in or to assets of the Plan, or any portion thereof. No
assets of the Plan shall, by reason of any amendment, be used for, or diverted
to, purposes other than for the exclusive benefit of Members, former Members,
and their Beneficiaries. No amendment shall, without his consent, reduce any
accrued right or interest to which any Member, former

52



--------------------------------------------------------------------------------



 



Member, or Beneficiary is entitled as of the date of such amendment, but this
provision shall not be construed as preventing any change in the Plan which
lessens or restricts benefits or rights not actually accrued as of the date of
such amendment.

     12.3 In the discretion of the amending authority as specified in Section
12.1, any amendment may be made effective as of a date prior to its execution.

53



--------------------------------------------------------------------------------



 



ARTICLE 13
TERMINATION OF PARTICIPATION BY A COMPANY
AND TERMINATION OF THE PLAN

     13.1 A. It is the expectation of each Company that it will continue the
Plan and the payment of its contributions hereunder indefinitely; but
continuation of the Plan is not assumed as a contractual obligation of any
Company, and the right is reserved by each Company at any time to reduce,
suspend or discontinue its contributions hereunder, and to terminate its
participation in the Plan in whole or in part. Except in the case of a
termination in operation, the termination by a Company of its participation in
the Plan shall be evidenced by a written instrument executed by the Company
effective as of the date stated therein, and by a certified copy of a duly
enacted resolution of the board of directors of such Company authorizing such
termination. Copies of such instrument and of such resolution shall be delivered
to the Committee and to the Trustee. Participation of a Company in the Plan may
be terminated in operation without formal notice.

          B. The right is also reserved by the Principal Company to terminate
the Plan. Except in the case of a termination in operation, termination of the
Plan shall be evidenced by a written instrument executed by the Principal
Company effective as of the date stated therein, and by a certified copy of a
duly enacted resolution of the Board of Directors authorizing such termination.
Copies of such instrument and of such resolution shall be delivered to the
Committee and to the Trustee. The Plan may be terminated in operation without
formal notice.

     13.2 If the Plan is terminated by a participating Company with respect to
all or a designated group of its Employees, then and in that event, from and
after the termination date and with respect to the group as to which the Plan is
being terminated: (a) no contribution shall be made to the Plan by the
terminating Company or by its Employees, (b) no Employees of such group shall
become Members of the Plan, and (c) no further payments of benefits with respect
to Members of such group shall be made except in distribution of assets of the
Plan as provided in Section 13.4. (The term “Members” as used in this ARTICLE 13
includes, where appropriate, former Members and Beneficiaries of such former
Members.)

54



--------------------------------------------------------------------------------



 



     13.3 Upon termination of a Company’s participation in the Plan in whole or
in part, or upon complete discontinuance of its contributions to the Plan, the
right of each Employee of such Company whose membership in the Plan is thereby
terminated to his interest in the assets of the Plan shall be and become
nonforfeitable.

          Upon termination or partial termination of the Plan, or upon complete
discontinuance of contributions under the Plan, the amounts credited to the
accounts of the Members shall be nonforfeitable.

     13.4 A. Upon termination of a Company’s participation in the Plan, in whole
or in part, or upon termination of the Plan or complete discontinuance of all
Company contributions thereto, as above provided, the Committee shall direct the
Trustee to allocate and segregate the portion of the assets of the Plan held for
the benefit of those Members whose membership in the Plan is being terminated.
The Committee may direct the Trustee to continue to hold such assets, under the
Plan, to convert such assets into cash, to distribute such assets or such cash
to such Members, or to transfer such portion, or all of the assets, as the case
may be, to another trust fund for the benefit of the Members as to whom the Plan
is terminated, including, but not limited to, a fund or trust under another
savings plan of the terminating Company or of another business organization.

          B. In the event that the termination of any Company’s participation in
the Plan, or the termination of the Plan, or the complete discontinuance of all
Company contributions thereto, shall not be accompanied by a termination of the
Trust, then those assets allocated pursuant to Paragraph A of this Section 13.4
which, at the direction of the Committee, shall continue to be held by the
Trustee under the Plan, shall be distributed to Members and former Members in
accordance with the provisions of the Plan relating to distribution of
withdrawals and distribution on termination of employment.

          C. The Committee shall, on termination of the Trust, and may, in its
discretion, on termination of a Company’s participation, termination of the
Plan, or complete discontinuance of all Company contributions thereto, direct
the Trustee to distribute to each Member his interest in the assets of the Plan
then held by the Trustee.

     13.5 Any other provision to the contrary herein notwithstanding, no
Member’s participation in the Plan shall be deemed terminated if immediately
following the termination of his employer’s participation in the Plan, in whole
or in part, such Member shall be employed by another Company. In such event the
interest of such Member in the Plan

55



--------------------------------------------------------------------------------



 



shall continue to be held by the Trustee under the Plan to furnish benefits
provided by the Plan.

     13.6 A. The participation of any Company in the Plan shall terminate upon
the dissolution of the Company.

          B. In the event of a merger, consolidation, or reorganization of any
Company the participation of such Company in the Plan shall continue unless the
Company or any Successor Company shall terminate such participation in the
manner provided in Section 13.1A.

          C. In the event of any merger of the Plan or consolidation of the Plan
with, or transfer of assets or liabilities of the Plan to, any other plan, each
Member (if either the Plan or the other plan shall then be terminated) shall be
entitled to receive a benefit immediately after the merger, consolidation, or
transfer, equal to or greater than the benefit he would have been entitled to
receive immediately before such merger, consolidation, or transfer if the Plan
had then been terminated.

     13.7 A. In the event that a Successor Company shall succeed any Company
hereunder, provision may be made by agreement between such Successor Company and
the Principal Company for the transfer of a portion of the assets of the Plan,
allocable to Members who shall then be employed by the Successor Company, to a
trust under any savings plan adopted or to be adopted by such Successor Company.

          B. In the event of such transfer, the Committee shall direct the
Trustee to set aside assets equal in value to that portion of the assets of the
Plan determined pursuant to Paragraph A to be allocable to Members employed by
the Successor Company, and to deliver such assets to a trustee designated by the
Successor Company.

          C. In the event of such transfer, the Plan shall not be deemed
terminated with respect to any Member who shall participate in the Successor
Company’s savings plan, provided, however, that in no event shall any Member be
deprived of any benefits under the Plan which shall have accrued to him as of
the effective date of the transfer.

56



--------------------------------------------------------------------------------



 



ARTICLE 14
ADOPTION OF THE PLAN BY PARTICIPATING COMPANIES

     14.1 Any Participating Company may join in and become a party to the Plan,
provided that:

          A. The Committee shall approve the admission of such Participating
Company into the Plan; and

          B. Such Participating Company shall notify the Committee of its
agreement: to adopt the Plan, together with all amendments thereto then in
effect; to be bound thereby as though it were an original signatory thereto; and
to be bound by any other terms and conditions which may be imposed by the
Committee, provided that the same shall not be inconsistent with the purposes
and provisions of the Plan.

     14.2 A Participating Company adopting the Plan shall file with the
Committee such information as may be required concerning its Employees who shall
be eligible for membership in the Plan.

     14.3 Upon such Participating Company’s adopting the Plan it shall
thereafter be deemed to be a Company for all purposes hereof except as may be
otherwise expressly provided herein.

     14.4 Notwithstanding the provisions of Section 14.1, any wholly owned
subsidiary of the Principal Company or of a Participating Company organized in
the United States of America shall automatically become a Participating Company
on the date it adopts the Plan, unless the Committee excludes such company from
admission into the Plan.

57



--------------------------------------------------------------------------------



 



ARTICLE 15
THE TRUSTEE

     15.1 The Company shall enter into an agreement or agreements with a bank,
trust company or other fiduciary, as Trustee, which shall hold and invest the
contributions made under the Plan.

     15.2 Each Trustee shall perform all of its duties, subject to the
requirements of, and receive compensation in accordance with, the terms of any
such agreement.

     15.3 All action taken by a Trustee pursuant to its authority as such shall
be binding upon all Members, each Company, the Committee and upon every person
who is or may become interested in the Plan.

     15.4 The Principal Company may in its discretion terminate any agreement
hereinabove described, remove any Trustee appointed by it and appoint as
successor Trustee any other qualified bank, trust company, or other fiduciary.

     15.5 The Principal Company is the named fiduciary with respect to control
or management of the assets of the Plan. However, the Compensation and
Management Development Committee of its Board of Directors may appoint and
monitor an investment manager or managers to manage (including the power to
acquire and dispose of) any assets of the Plan, and may select mutual funds for
Plan investments.

     15.6 The Trustee shall vote, in person or by proxy, the shares of common
stock of AMERADA HESS CORPORATION held by the Trustee. Each Member shall be
entitled to give instructions to the Trustee with respect to voting the number
of shares of such common stock, including any fractional share, credited to his
account in Fund C, and the Trustee shall be obliged to follow such instructions.
Written notice of any meeting of stockholders of AMERADA HESS CORPORATION and a
request for instructions shall be given by the Trustee, at such time and in such
manner as the Committee shall determine, to each Member entitled to give such
instructions. Shares of common stock attributable to Company contributions and
shares held in Fund C with respect to which no instructions are received shall
be voted by the Trustee in accordance with the terms of the agreement with the
Trustee. Records of the instructions given by individual Members shall be
confidential and not disclosed to the Company by the Trustee.

58



--------------------------------------------------------------------------------



 



     15.7 In the event a tender or exchange offer (within the meaning of the
Securities Exchange Act of 1934, as amended) is made by any potential acquiror
in respect of all or a portion of the outstanding shares of common stock of
AMERADA HESS CORPORATION, each Member shall be entitled to respond and give
tender or exchange instructions to the Trustee regarding, among other things,
whether or not any such Member desires to tender or exchange all or a portion of
the number of shares of such common stock, including any fractional share,
credited to his account in Fund C. The Trustee shall be obliged to follow such
tender or exchange instructions and respond in accordance therewith. Shares of
common stock held in Fund C with respect to which no instructions are received
shall not be tendered or exchanged by the Trustee to or with any such potential
acquiror. Written notice of any such tender or exchange offer, and a copy of all
of the materials distributed to shareholders of AMERADA HESS CORPORATION in
connection therewith, relating to any such tender or exchange offer and the
potential acquiror, shall be delivered in a timely manner by the Trustee to each
Member entitled hereunder to give tender or exchange instructions. Records of
the instructions given by individual Members shall be confidential and shall not
be disclosed, divulged or released by the Trustee (or any affiliates or employer
of the Trustee) to any person, including without limitation, AMERADA HESS
CORPORATION, any affiliate of AMERADA HESS CORPORATION, or any officer, director
or employee of any such companies.

59



--------------------------------------------------------------------------------



 



ARTICLE 16
GENERAL PROVISIONS GOVERNING PAYMENT OF BENEFITS

     16.1 All benefits payable under the Plan shall be paid or provided for
solely from the assets of the Plan, and no Company assumes any liability or
responsibility therefor. The obligations of each Company, which are expressly
stated to be noncontractual, are limited solely to the making of contributions
to the Trust Fund, as provided for in the Plan.

     16.2 In the event that any benefit hereunder becomes payable to a minor, or
to a person under legal disability, or to a person judicially declared
incompetent, then the Committee shall direct the same to be paid out by the
Trustee in such of the following ways as the Committee may deem best:

          A. Directly to such person.

          B. In the case of a minor, to the guardian or other person having the
care and control of such minor.

          C. To the legally appointed guardian or conservator of such person.

          D. To any institution maintaining or having the custody of such person
in accordance with the order of a court of competent jurisdiction.

     16.3 If at any time any doubt shall exist as to the identity of any person
entitled to payment of any benefit hereunder, or as to the amount or time of any
such payment, or if the Committee is unable to authorize payment of benefits to
any person because his whereabouts cannot be ascertained, the Committee shall
certify such fact to the Trustee, and shall direct the Trustee to hold the
amount of benefit in trust until the Committee’s further order or until final
order of a court of competent jurisdiction. In the event a Member or Beneficiary
to whom payment of a benefit under the Plan is due cannot be located, or has not
presented benefit checks for payment within one year after Plan distributions
shall have been made to him, such benefit shall be treated as having been
forfeited, provided that if a claim therefor is subsequently made by, or on
behalf of, such Member or Beneficiary such benefit shall be reinstated. For the
sole purpose of this Section, the term Member or Beneficiary shall include a
former member or beneficiary of the former Amerada Hess Corporation Employees’
Stock Ownership Plan who could not be located by the former trustee of that
plan, and with respect to whom said trustee transferred unpaid amounts to the
Trustee of the Plan.

60



--------------------------------------------------------------------------------



 



     16.4 All benefits hereunder shall be payable at the office of the Trustee,
unless otherwise directed to the Trustee.

     16.5 In order to facilitate the administration of the Plan, benefits
payable hereunder may be paid by the Trustee directly or through an agent,
including the Committee or one of its agents.

     16.6 Benefits payable under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, prior to actually being received by the person entitled to the
benefit under the terms of the Plan except in the case of a qualified domestic
relations order as defined in Code Section 414(p), or in the case of an offset
of a Member’s benefits against an amount that the Member is ordered or required
to pay to the Plan as described in Code Section 401(a)(13)(C), if (i) the order
or requirement to pay arises (A) under a judgment of conviction for a crime
involving such Plan, (B) under a civil judgment (including a consent order or
decree) entered by a court in an action brought in connection with a violation
(or alleged violation) of part 4 of subtitle B of title I of ERISA, or (C)
pursuant to a settlement agreement between the Secretary of Labor and the
participant, in connection with a violation (or alleged violation) of part 4 of
such subtitle by a fiduciary or any other person, and (ii) the judgment, order,
decree, or settlement agreement expressly provides for the offset of all or part
of the amount ordered or required to be paid to the Plan against the Member’s
benefits provided under the Plan; and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of any right to
benefits payable hereunder, except in the case of a qualified domestic relations
order or in accordance with Code Section 401(a)(13)(C) shall be void. In the
case of a qualified domestic relations order, the portion of the participant’s
interest in the Plan designated for the benefit of the alternate payee shall be
distributed to such alternate payee as soon as practicable after the
qualification of the order. If a portion of the alternate payee’s interest in
the Plan is derived from Company contributions or employer matching
contributions made to the HOVENSA Plan in which the participant is not vested,
such portion shall not be distributed to the alternate payee, but shall be
retained in the alternate payee’s Plan account until vested or forfeited, based
on the status of the participant. Notwithstanding any other provisions of the
Plan, partial withdrawals, hardship withdrawals, loans and rollovers from other
plans or from rollover individual retirement

61



--------------------------------------------------------------------------------



 



accounts shall not be available to an alternate payee. The Committee shall
establish reasonable procedures to determine the qualified status of domestic
relations orders and to administer distributions under such qualified orders.

     16.7 Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under this Section, a distributee may
elect, at the time and in the manner prescribed by the Committee, to have all or
any portion of an eligible rollover distribution made directly to an eligible
retirement plan or plans specified by the distributee in a direct rollover. The
following definitions apply for the purposes of this Section 16.7.

          A. “Eligible rollover distribution” shall mean any distribution of all
or any portion of the balance to the credit of the distributee, except that an
eligible rollover distribution does not include:

               1. any distribution that is one of a series of substantially
equal periodic payments (not less frequently than annually) made for the life
(or life expectancy) of the distributee or the joint lives (or joint life
expectancies) of the distributee and the distributee’s designated beneficiary,
or for a specified period of ten years or more;

               2. any distribution to the extent such distribution is required
under Section 401(a)(9) of the Code;

               3. the portion of any distribution that is not includible in
gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities); and

               4. any hardship withdrawal made in accordance with Section 19.12
on or after January 1, 1999.

          B. “Eligible retirement plan” shall mean an individual retirement
account described in Section 408(a) of the Code, an individual retirement
annuity described in Section 408(b) of the Code, an annuity plan described in
Section 403(a) of the Code, or a qualified trust described in Section 401(a) of
the Code, that accepts the distributee’s eligible rollover distribution.
However, in the case of an eligible rollover distribution to the surviving
Spouse, an eligible retirement plan is an individual retirement account or
individual retirement annuity.

          C. “Distributee” shall include an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving Spouse and the
Employee’s or former Employee’s Spouse or former spouse who is the alternate
payee under a qualified

62



--------------------------------------------------------------------------------



 



domestic relations order, as defined in Section 414(p) of the Code, are
distributees with regard to the interest of the Spouse of former spouse.

     D.     “Direct rollover” shall mean a payment by the Plan to the eligible
retirement plan specified by the distributee.

63



--------------------------------------------------------------------------------



 



ARTICLE 17
MISCELLANEOUS PROVISIONS

     17.1 The adoption and maintenance of the Plan shall not be deemed to
constitute a contract of employment or otherwise between any Company and any
Employee or Member, or to be a consideration for, or an inducement or condition
of, any employment. Nothing contained herein shall be deemed to give any
Employee the right to be retained in the service of any Company or to interfere
with the right of any Company to discharge any Employee or Member at any time.

     17.2 The adoption of the Plan by any Company shall not create a joint
venture or partnership relation between it and any other Company, nor shall such
action in any manner be construed as having such effect. Any rights, duties,
liabilities, and obligations assumed hereunder by each Company, or imposed upon
it under or as a result of the terms and provisions of the Plan, shall relate to
and affect such Company alone.

     17.3 Whenever any act provided for herein shall be at the discretion, or
with the approval, of a Company, the Board of Directors, the Committee, or any
other person, there shall be no discrimination in the taking of such action in
favor of or against any Member or group of Members similarly situated.

     17.4 No Member, or any other person claiming any benefits hereunder, shall
have any right to inspect the books and accounts of any Company or to obtain any
information relating to the financial affairs of any Company, or to inquire as
to the method of determining the amount of any Company contribution, except as
provided by law.

     17.5 Each Company, the Committee, the Trustee, and any person or persons
involved in the administration of the Plan shall be entitled to rely upon any
certification, statement, or representation made or evidence furnished by an
Employee, Member, or other person with respect to any facts required to be
determined under any of the provisions of the Plan, and shall not be liable on
account of the payment of any monies or the doing of any act or failure to act
in reliance thereon. Any such certification, statement, representation, or
evidence, upon being duly made or furnished, shall be conclusively binding upon
such Employee, Member, or other person but not upon any Company, the Committee,
or any other person or persons involved in the administration of the Plan.
Nothing herein contained shall be construed to prevent any of such parties from
contesting

64



--------------------------------------------------------------------------------



 



any such certification, statement, representation, or evidence or to relieve the
Employee, Member, or other person from the duty of submitting satisfactory proof
of any such fact.

     17.6 Any notice delivered or mailed to any person will be deemed properly
given if delivered or mailed, postage prepaid, to such person at his last post
office address shown on the record of the Company. Any notice or other
communication from an Employee, Member or other person to the Committee, the
Plan recordkeeper or to any Company, shall be in such form as may be prescribed
by the Committee, and shall be properly given or filed if delivered or mailed,
postage prepaid, to the Committee or to the Company, as the case may be, at such
address or in such a manner as may be specified from time to time by the
Committee, which may include telephone or electronic communication.

     17.7 Each Company shall furnish in writing to the Committee and to the
Trustee, at their request, such information as may be necessary or desirable in
order that the Committee and the Trustee may be able to carry out their duties
hereunder; and the Committee and the Trustee shall be entitled to rely upon such
information as correct.

     17.8 In no event shall any part of the corpus or income of the Trust Fund
hereunder (within the taxable year or thereafter) be used for, or diverted to,
purposes other than for the exclusive benefit of the Members or their
Beneficiaries. No assets of the Trust Fund shall revert to any Company,
provided, however, that any contribution made by a Company by a mistake of fact
may be returned to such Company within one year after the payment of the
contribution.

     17.9 The Plan and the Trust incorporated herein by reference are intended
to qualify as a qualified stock bonus plan and a tax exempt trust, pursuant to
the provisions of Sections 401(a) and 501(a) of the Code, respectively.

     17.10 The contributions made by each Company pursuant to the Plan are
intended to be deductible under the provisions of Section 404 of the Code.

     17.11 The Plan shall be governed by, construed, administered, and regulated
in all respects under the laws of the State of New York.

     17.12 The titles to the Articles in the Plan are placed herein for
convenience or reference only, and in case of any conflicts, the text of this
instrument, rather than such titles, shall control.

65



--------------------------------------------------------------------------------



 



     17.13 Wherever necessary or appropriate, the use herein of any gender shall
be deemed to include the other genders, and the use herein of either the
singular or the plural shall be deemed to include the other.

     17.14 This instrument may be executed in any number of counterparts, each
of which shall be deemed to be the original, although the others shall not be
produced.

66



--------------------------------------------------------------------------------



 



ARTICLE 18
TOP-HEAVY PROVISIONS

     18.1 If the Plan is or becomes top-heavy in any Plan year, the provisions
of Sections 18.2 through 18.6 will supersede any conflicting provision in the
Plan.

     18.2 Definitions:

          A. 1. Key Employee: Any Employee or former employee (and the
Beneficiaries of such Employee) who at any time during the determination period
was an officer of the Company, if such individual’s annual compensation exceeds
50 percent of the dollar limitation under Code Section 415(c)(1)(A), an owner
(or considered an owner under Code Section 318) of one of the ten largest
interests in the Company if such individual’s compensation exceeds 100 percent
of such dollar limitation, a 5-percent owner of the Company, or a 1-percent
owner of the Company who has an annual compensation of more than $150,000. The
determination period is the Plan Year containing the determination date and the
4 preceding Plan years. The determination of who is a key employee will be made
in accordance with Code Section 416(i)(1) and the regulations thereunder. For
these purposes, (i) no more than 50 Employees (or, if less, the greater of 3 or
10 percent of the Employees) shall be treated as officers, and (ii), if 2
Employees have the same interest in the Company, the Employee having greater
annual compensation from the Company shall be treated as having a larger
interest.

               2. Solely for the purpose of determining if the Plan, or any
other plan included in a required aggregation group of which this Plan is a
part, is top-heavy (within the meaning of Section 416(g) of the Code) the
accrued benefit of an Employee other than a key employee (within the meaning of
Section 416(i)(1) of the Code) shall be determined under (a) the method, if any,
that uniformly applies for accrual purposes under all plans maintained by the
Affiliated Companies, or (b) if there is no such method, as if such benefit
accrued not more rapidly than the slowest accrual rate permitted under the
fractional accrual rate of Section 411(b)(1)(C) of the Code.

          B. Top-heavy plan: For any Plan Year beginning after December 31,
1983, this Plan is top-heavy if any of the following conditions exists:

               1. If the top-heavy ratio for this Plan exceeds 60 percent and
this Plan is not part of any required aggregation group or permissive
aggregation group of plans.

67



--------------------------------------------------------------------------------



 



               2. If this Plan is a part of a required aggregation group of
plans but not part of a permissive aggregation group and the top-heavy ratio for
the group of plans exceeds 60 percent.

               3. If this Plan is a part of a required aggregation group and
part of a permissive aggregation group of plans and the top-heavy ratio for the
permissive aggregation group exceeds 60 percent.

          C. Top-heavy ratio:

               1. The top-heavy ratio shall be a fraction, the numerator of
which is the sum of account balances under all defined contribution plans of the
Company for all key employees and the present value of accrued benefits under
all defined benefit plans of the Company for all key employees as of the
determination date, and the denominator of which is the sum of the account
balances under the defined contribution plans for all Members and the present
value of accrued benefits under the defined benefit plans for all Members as of
the determination date. Both the numerator and denominator of the top-heavy
ratio shall be adjusted for any distribution of an account balance or an accrued
benefit made in the five-year period ending on the determination date and any
contribution due but unpaid as of the determination date.

               2. For purposes of subparagraph 1 above, the value of account
balances and the present value of accrued benefits will be determined as of the
most recent valuation date that falls within or ends with the 12-month period
ending on the determination date. The account balances and accrued benefits of a
Member (i) who is not a key employee but who was a key employee in a prior year
or (ii) who has not received any compensation from any Company maintaining the
Plan at any time during the 5-year period ending on the determination date will
be disregarded. The calculation of the top-heavy ratio, and the extent to which
distributions, rollovers, and transfers are taken into account will be made in
accordance with Code Section 416 and the regulations thereunder. Deductible
employee contributions will not be taken into account for purposes of computing
the top-heavy ratio. When aggregating plans the value of account balances and
accrued benefits will be calculated with reference to the determination dates
that fall within the same calendar year.

          D. Permissive aggregation group: The required aggregation group of
plans plus any other plan or plans of the Company which, when considered as a
group with the

68



--------------------------------------------------------------------------------



 



required aggregation group, would continue to satisfy the requirements of
Sections 401(a)(4) and 410 of the Code.

          E. Required aggregation group: (1) Each Qualified Plan of the Company
in which at least one key employee participates, and (2) any other Qualified
Plan of the Company which enables a plan described in (1) to meet the
requirements of Sections 401(a)(4) and 410 of the Code.

          F. Determination date: For any Plan year subsequent to the first Plan
Year, the last day of the preceding Plan Year. For the first Plan Year of the
Plan, the last day of that year.

          G. Present value: For purposes of establishing present value to
compute the top-heavy ratio, any benefit shall be discounted only for mortality
and interest based on the following:

               1. Interest rates in use by the Pension Benefit Guaranty
Corporation as of the relevant valuation date.

               2. Mortality table: 1971 Group Annuity Male Mortality Table set
back one year for males and six years for females.

          H. Valuation Date: For purposes of computing the top-heavy ratio, the
valuation date shall be January 1 of each year for all defined benefit plans and
December 31 of each year for all defined contribution plans.

     18.3 Minimum Allocation:

          A. Except as otherwise provided in subparagraphs C and D below, the
Company contributions and forfeitures allocated on behalf of any Member who is
not a key employee shall not be less than the lesser of three percent of such
Member’s Compensation or in the case where the Company’s defined benefit plan
does not designate this Plan to satisfy Section 401 of the Code, the largest
percentage of Company contributions and forfeitures as a percentage of the key
employee’s Compensation, as limited by Section 401(a)(17) of the Code, allocated
on behalf of any key employee for that year. The minimum allocation is
determined without regard to any Social Security contribution. This minimum
allocation shall be made even though, under other Plan provisions, the Member
would not otherwise be entitled to receive an allocation, or would have received
a lesser allocation in the year because of (i) the Member’s failure to complete
1,000 hours of Service (or any equivalent provided in the Plan), or (ii) the
Member’s failure

69



--------------------------------------------------------------------------------



 



to make mandatory Employee contributions to the Plan, or (iii) Compensation less
than a stated amount.

          B. For purposes of computing the minimum allocation, compensation
shall mean all of each Member’s W-2 earnings for the taxable year ending with or
within the Plan Year, as limited by Section 401(a)(17) of the Code.

          C. The provision in A above shall not apply to any Member who was not
employed by the Company on the last day of the Plan Year.

          D. The provision in A above shall not apply to any Member to the
extent the Member is covered under any other plan or plans of the Company and
the Company has provided that the minimum allocation or benefit requirement
applicable to top-heavy plans will be met in the other plan.

          E. The minimum allocation required (to the extent required to be
nonforfeitable under Section 416(b)) may not be forfeited under Section
411(a)(3)(B) or 411(a)(3)(D) of the Code.

     18.4 Compensation Limitation:

     For any Plan Year in which the Plan is top-heavy, only the first $200,000
(or such larger amount as may be prescribed by the Secretary of the Treasury or
his delegate) of a Member’s annual Compensation shall be taken into account for
purposes of determining benefits under the Plan, except that for Plan Years
beginning on or after January 1, 1994, only the OBRA ‘93 annual compensation
shall be taken into account.

     18.5 Minimum Vesting Schedules:

          A. The nonforfeitable interest of each Employee in his or her account
balance attributable to Company contributions shall be at least as favorable as
the following:

                20% vesting after 2 years of service.
                40% vesting after 3 years of service.
                60% vesting after 4 years of service.
                80% vesting after 5 years of service.
                100% vesting after 6 years of service.

          B. If the vesting schedule under the Plan shifts in or out of the
above schedule for any Plan Year because of the Plan’s top-heavy status, such
shift is an amendment to the vesting schedule and the election in Paragraph D of
this Section applies.

70



--------------------------------------------------------------------------------



 



          C. The minimum vesting schedule applies to all benefits within the
meaning of Section 411(a)(7) of the Code except those attributable to Employee
contributions, including benefits accrued before the effective date of Section
416 and benefits accrued before the Plan became top-heavy. Further, no reduction
in vested benefits may occur in the event the Plan’s status as top-heavy changes
for any Plan Year. However, this Section does not apply to the account balances
of any Employee who does not have an hour of Service after the Plan has
initially become top-heavy, and such Employee’s account balance attributable to
Company contributions and forfeitures will be determined without regard to this
Section.

          D. In the event of a change in the vesting schedule, the following
rules shall apply:

               1. In the case of an Employee who is a Member on

                    (a) The date the amendment is adopted,

                                                   or

                    (b) The date the amendment is effective, if later, the
nonforfeitable percentage (determined as of such date) of such Employee’s right
to the Company-derived accrued benefit shall not be less than his percentage
computed under the Plan without regard to such amendment.

               2. Each Member whose nonforfeitable percentage of his accrued
benefit derived from Company contributions is determined under such schedule and
who has completed at least 3 years of Service with the Company, may elect,
during the election period, to have the nonforfeitable percentage of his accrued
benefit derived from Company contributions determined without regard to such
amendment. Notwithstanding the preceding sentence, there shall be no election
for any Member whose nonforfeitable percentage under the Plan, as amended, at
any time cannot be less than such percentage determined without regard to such
amendment.

               3. For purposes of subparagraph 2 the election period under the
Plan shall begin no later than the date the Plan amendment is adopted and shall
end no earlier than the latest of the following dates:

                    (i) The date which is 60 days after the day the Plan
amendment is adopted,

71



--------------------------------------------------------------------------------



 



                    (ii) The date which is 60 days after the day the Plan
amendment becomes effective, or

                    (iii) The date which is 60 days after the Participant is
issued written notice of the Plan amendment by the Company or by the Committee
as plan administrator.

72



--------------------------------------------------------------------------------



 



ARTICLE 19
CASH OR DEFERRED ARRANGEMENT

     19.1 Elective Deferrals-Contribution Limitation

          No Member shall be permitted to have Elective Deferrals made under the
Plan, or any other Qualified Plan maintained by the Company, during any taxable
year, in excess of the dollar limitation contained in Section 402(g) of the Code
in effect at the beginning of such taxable year. For the purposes of this
Section 19.1, Elective Deferrals shall include elective deferrals made in
accordance with the terms of the HOVENSA Plan.

     19.2 Distribution of Excess Elective Deferrals

          A Member may assign to this Plan any Excess Elective Deferrals made
during a taxable year of the Member by notifying the Committee in writing on or
before February 15 of the following year of the amount of the Excess Elective
Deferrals to be assigned to the Plan. A Member is deemed to notify the Committee
of any Excess Deferrals that arise by taking into account only those Elective
Deferrals made to this Plan or any other plans of the Company.

          Notwithstanding any other provision of the Plan, Excess Elective
Deferrals, plus any income and minus any loss allocable thereto (as determined
pursuant to Section 1.27), shall be distributed no later than April 15 to any
Member to whose account Excess Elective Deferrals were assigned for the
preceding year and who claims Excess Elective Deferrals for such taxable year.

     19.3 Actual Deferral Percentage Test

          A. The ADP for Members who are Highly Compensated Employees and the
ADP for Members who are Non-highly Compensated Employees must satisfy one of the
following tests:

               1. The ADP for Members who are Highly Compensated Employees for
the Plan Year shall not exceed the ADP for Members who are Non-highly
Compensated Employees for the prior Plan Year multiplied by 1.25; or

               2. The ADP for Members who are Highly Compensated Employees for
the Plan Year shall not exceed the ADP for Members who are Non-highly
Compensated Employees for the prior Plan Year multiplied by 2.0, provided that
the ADP for Members

73



--------------------------------------------------------------------------------



 



who are Highly Compensated Employees does not exceed the ADP for Members who are
Non-highly Compensated Employees by more than two (2) percentage points.

               3. The above ADP test may be monitored periodically throughout
the Plan Year, and the Elective Deferrals of Highly Compensated Employees may be
reduced prospectively to the extent necessary to pass the test.

               4. The Company reserves the right to make a Qualified
Non-Elective Contribution (as defined in Section 401(k) of the Code) to
Non-highly Compensated Employees in order to pass the ADP test.

          B. Special Rules:

               1. The ADP for any Member who is a Highly Compensated Employee
for the Plan Year and who is eligible to have Elective Deferrals allocated to
his accounts under two or more arrangements described in Section 401(k) of the
Code, that are maintained by the Company, shall be determined as if such
Elective Deferrals were made under a single arrangement. If a Highly Compensated
Employee participates in two or more cash or deferred arrangements that have
different plan years, all cash or deferred arrangements ending with or within
the same calendar year shall be treated as a single arrangement. Notwithstanding
the foregoing, certain plans shall be treated as separate if mandatorily
disaggregated under regulations under Section 401(k) of the Code.

               2. In the event that this Plan satisfies the requirements of
Sections 401(k), 401(a)(4), or 410(b) of the Code only if aggregated with one or
more other plans, or if one or more other plans satisfy the requirements of such
Sections of the Code only if aggregated with this Plan, then this Section shall
be applied by determining the ADP of employees as if all such plans were a
single plan. Plans may be aggregated in order to satisfy Section 401(k) of the
Code only if they have the same plan year.

               3. At the election of the Company made by the Committee, the ADP
for Members who are Non-highly Compensated Employees may be determined for the
same Plan Year as the ADP for Members who are Highly Compensated Employees,
instead of for the preceding Plan year. If such an election is made, it may not
be changed except as provided by the Secretary of the Treasury.

               4. For purposes of determining the ADP test, Elective Deferrals
must be made before the last day of the twelve-month period immediately
following the Plan Year to which contributions relate.

74



--------------------------------------------------------------------------------



 



               5. The Company shall maintain records sufficient to demonstrate
satisfaction of the ADP test.

               6. The determination and treatment of the ADP amounts of any
Member shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury.

     19.4 Distribution of Excess Contributions

          Notwithstanding any other provision of this Plan, Excess
Contributions, plus any income and minus any loss allocable thereto, shall be
distributed no later than the last day of each Plan Year to Members to whose
accounts such Excess Contributions were allocated for the preceding Plan Year.
If such excess amounts are distributed more than 2 1/2 months after the last day
of the Plan Year in which such excess amounts arose, a ten (10) percent excise
tax will be imposed on the Company with respect to such Excess Contributions.
Such distributions shall be made to Highly Compensated Employees on the basis of
the amount of contributions by, or on behalf of, each of such Employees.

          Notwithstanding the foregoing, to the extent permitted by regulations,
the Company may recharacterize Excess Contributions as Employee Contributions,
subject to the limitations of Section 19.7.

          Excess Contributions (including the amounts recharacterized) shall be
treated as annual additions under the Plan.

          Determination of income or loss: Excess Contributions shall be
adjusted for any income or loss. The income or loss allocable to Excess
Contributions is the income or loss allocable to the Member’s Elective Deferral
account for the Plan Year multiplied by a fraction, the numerator of which is
such Member’s Excess Contributions for the year and the denominator is the
Member’s account balance attributable to Elective Deferrals without regard to
any income or loss occurring during such Plan Year.

          Accounting for Excess Contributions: Excess Contributions shall be
distributed (or recharacterized) from the Member’s Elective Deferral account in
proportion to the Member’s Elective Deferrals for the Plan Year.

     19.5 Matching Contributions

     The Company will make Matching Contributions to the Plan on behalf of all
Members who make Elective Deferrals. The Company shall contribute and allocate
to each Member’s Matching Contribution account an amount equal to 100 percent of
the Member’s

75



--------------------------------------------------------------------------------



 



Elective Deferrals to a maximum of 5% of each Member’s Compensation determined
without regard to reductions under Code Sections 125 or 401(k).

     19.6 Forfeitures and Vesting of Matching Contributions

          Matching Contributions shall be vested in accordance with Article 7.
In any event, Matching Contributions shall be fully vested at normal retirement
age (attainment of age 65 or the fifth anniversary of commencement of
participation in the Plan, if later), upon the complete or partial termination
of the Plan, or upon the complete discontinuance of Company contributions.

          Forfeitures of Matching Contributions, other than Excess Aggregate
Contributions, including employer matching contributions to the HOVENSA Plan
transferred to the Plan, shall be made in accordance with Article 10.

     19.7 Limitations on Employee Contributions and Matching Contributions

          The ACP for Members who are Highly Compensated Employees and the ACP
for Members who are Non-highly Compensated Employees must satisfy one of the
following tests:

          A. The ACP for Members who are Highly Compensated Employees for the
Plan Year shall not exceed the ACP for Members who are Non-highly Compensated
Employees for the prior Plan Year multiplied by 1.25; or

          B. The ACP for Members who are Highly Compensated Employees for the
Plan Year shall not exceed the ACP for members who are Non-highly Compensated
Employees for the prior Plan Year multiplied by two (2), provided that the ACP
for Members who are Highly Compensated Employees does not exceed the ACP for
Members who are Non-highly Compensated Employees by more than two (2) percentage
points.

          C. Special Rules:

               1. Multiple Use: If one or more Highly Compensated Employees
participates in both a cash or deferred arrangement (“CODA”) and a plan subject
to the ACP test maintained by the Company and the sum of the ADP and ACP of
those Highly Compensated Employees subject to either or both tests exceeds the
Aggregate Limit, then the ACP of those Highly Compensated Employees who also
participate in a CODA will be reduced (beginning with such Highly Compensated
Employee whose ACP is the highest) so that the limit is not exceeded. The amount
by which each Highly Compensated Employee’s Contribution Percentage Amounts is
reduced shall be

76



--------------------------------------------------------------------------------



 



treated as an Excess Aggregate Contribution. The ADP and ACP of the Highly
Compensated Employees are determined after any corrections required to meet the
ADP and ACP tests. Multiple use does not occur if either the ADP or ACP of the
Highly Compensated Employees does not exceed 1.25 multiplied by the ADP and ACP
of the Non-highly Compensated Employees.

               2. For purposes of this Section, the Contribution Percentage for
any Member who is a Highly Compensated Employee and who is eligible to have
Contribution Percentage Amounts allocated to his or her account under two or
more CODA’s, or CODA’s that are maintained by the Company, shall be determined
as if the total of such Contribution Percentage Amounts was made under each
plan. If a Highly Compensated Employee participates in two or more CODA’s that
have different Plan Years, all CODA’s ending with or within the same calendar
year shall be treated as a single CODA. Notwithstanding the foregoing, certain
plans shall be treated as separate if mandatorily disaggregated under
regulations under Section 401(m) of the Code.

               3. In the event that this Plan satisfies the requirements of
Sections 401(a)(4), 401(m) or 410(b) of the Code only if aggregated with one or
more other plans, or if one or more other plans satisfy the requirements of such
Sections of the Code only if aggregated with this Plan, then this Section shall
be applied by determining the Contribution Percentage of Employees as if all
such plans were a single plan. Plans may be aggregated in order to satisfy
Section 401(m) of the Code if they have the same Plan Year.

               4. At the election of the Company made by the Committee, the ACP
for Members who are Non-highly Compensated Employees may be determined for the
same Plan Year as the ACP for Members who are Highly Compensated Employees,
instead of for the preceding Plan year. If such an election is made, it may not
be changed except as provided by the Secretary of the Treasury.

               5. For purposes of determining the Contribution Percentage test,
Employee Contributions are considered to have been made in the Plan Year in
which contributed to the Trust. Matching Contributions will be considered made
for a Plan Year if made no later than the end of the twelve-month period
beginning on the day after the close of the Plan Year.

77



--------------------------------------------------------------------------------



 



               6. The Company shall maintain records sufficient to demonstrate
satisfaction of the ACP test.

               7. The determination and treatment of the Contribution Percentage
of any Member shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury.

     19.8 Distribution of Excess Aggregate Contributions

          Notwithstanding any other provision of this Plan, Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, shall be
forfeited, if forfeitable, or if not forfeitable, distributed no later than the
last day of each Plan Year to Members to whose accounts such Excess Aggregate
Contributions were allocated for the preceding Plan Year. Such distributions
shall be made to Highly Compensated Employees on the basis of the amount of
contributions on behalf of, or by each such Employee. If such Excess Aggregate
Contributions are distributed more than 2 1/2 months after the last day of the
Plan Year in which such excess amounts arose, a ten (10) percent excise tax will
be imposed on the Company with respect to those Excess Aggregate Contributions.
Excess Aggregate Contributions shall be treated as annual additions under the
Plan.

          Determination of Income or Loss: Excess Aggregate Contributions shall
be adjusted for any income or loss. The income or loss allocable to Excess
Aggregate Contributions is the income or loss allocable to the Member’s Employee
Contribution account, Matching Contribution account, and Elective Deferral
account for the Plan Year multiplied by a fraction, the numerator of which is
such Member’s Excess Aggregate Contributions for the year and the denominator is
the account balance(s) attributable to Contribution Percentage Amounts without
regard to any income or loss occurring during such Plan Year.

          Accounting for Excess Aggregate Contributions: Excess Aggregate
Contributions shall be forfeited or distributed on a pro-rata basis from each
fund in which the Member’s contributions and Company matching contributions are
invested in the following order: (i) unmatched after-tax contributions in the
Member’s Employee Contribution account, and (ii) matched after-tax contributions
in the Member’s Employee contribution account and an equal amount of the related
Company matching contributions in the Matching Contribution account, each with
their related income or loss.

     19.9 Average Contribution Percentage

78



--------------------------------------------------------------------------------



 



          In computing the Average Contribution Percentage, the Company shall
take into account, and include as Contribution Percentage Amounts, all Elective
Deferrals under this Plan or any other plan of the Company, as provided by
regulations.

          The amount of Elective Deferrals taken into account as Contribution
Percentage Amounts for purposes of calculating the Average Contribution
Percentage, subject to such other requirements as may be prescribed by the
Secretary of the Treasury, shall be such Elective Deferrals that are needed to
meet the Average Contribution Percentage test.

          Forfeitures of Excess Aggregate Contributions shall be applied to
reduce Company contributions for the Plan Year in which the excess arose.

     19.10 Nonforfeitability and Vesting

          The Member’s accrued benefit derived from Elective Deferrals and
Employee Contributions is nonforfeitable. Separate accounts for Elective
Deferrals, Employee Contributions, Matching Contributions, and employer matching
contributions to the HOVENSA Plan and the Merit Plan transferred to the Plan
will be maintained for each Member. Each account will be credited with the
applicable contributions and earnings thereon.

     19.11 Distribution Requirements

          Elective Deferrals and income allocable thereto are not distributable
to a Member or his Beneficiary or Beneficiaries, in accordance with such
Member’s Beneficiary or Beneficiaries election, earlier than upon separation
from service, death, or disability.

     Such amounts may also be distributed upon:

          A. Termination of the Plan without the establishment of another
defined contribution plan other than an employee stock ownership plan (as
defined in Section 4975(e) or Section 409 of the Code) or a simplified employee
pension plan as defined in Section 408(k).

          B. The disposition by a corporation to an unrelated corporation of
substantially all of the assets (within the meaning of Section 409(d)(2) of the
Code) used in a trade or business of such corporation if such corporation
continues to maintain this Plan after the disposition, but only with respect to
employees who continue employment with the corporation acquiring such assets.

79



--------------------------------------------------------------------------------



 



          C. The disposition by a corporation to an unrelated entity of such
corporation’s interest in a subsidiary (within the meaning of Section 409(d)(3)
of the Code) if such corporation continues to maintain this Plan, but only with
respect to Employees who continue employment with such subsidiary.

          D. The attainment of age 59 1/2.

          E. The hardship of the Member as described in Section 19.12.

          All distributions that may be made pursuant to one or more of the
foregoing distributable events are subject to the Member consent requirements
(if applicable) contained in Sections 411(a)(11) of the Code. In addition,
distributions that are triggered by any of the first three events enumerated
above must be made in a lump sum.

     19.12 Hardship Distribution

          Distribution of Elective Deferrals (excluding income allocable to such
Elective Deferrals) may be made to a Member in the event of hardship. For the
purposes of this Section, hardship is defined as an immediate and heavy
financial need of the Employee where such Employee lacks other available
resources. A request for a hardship withdrawal shall be made on a form or in a
manner prescribed by the Committee. Such distribution shall be effective on the
earliest practicable Valuation Date following the approval of the request by the
Committee.

     Special Rules:

          A. The following are the only financial needs considered immediate and
heavy: expenses incurred or necessary for medical care, described in Section
213(d) of the Code, of the Employee, the Employee’s Spouse, children, or
dependents; the purchase (excluding mortgage payments) of a principal residence
for the Employee; payment of tuition, room and board and related educational
fees for the next 12 months of post-secondary education for the Employee, the
Employee’s Spouse, children or dependents; or the need to prevent the eviction
of the Employee from, or a foreclosure on the mortgage of, the Employee’s
principal residence.

          B. A distribution will be considered as necessary to satisfy an
immediate and heavy financial need if the Committee relies upon the Employee’s
written representation, unless the Committee has knowledge to the contrary, that
the need cannot be relieved:

               (i) through reimbursement or compensation by insurance or
otherwise;

80



--------------------------------------------------------------------------------



 



               (ii) by reasonable liquidation of the Member’s assets to the
extent such liquidation would not itself cause an immediate and heavy financial
need;

               (iii) by cessation of Elective Deferrals and Employee
Contributions under the Plan; or

               (iv) by other distributions or nontaxable (at the time of the
loan) loans from plans maintained by the Company or by any other employer, or by
borrowing from commercial sources on reasonable commercial terms.

          C. A hardship distribution shall not require suspension of membership.

     19.13 Loans to Members

          A. Loans from Member accounts shall be made available to all Members
on a reasonably equivalent basis. A request for a loan shall be made on a form
or in a manner prescribed by the Committee. To be effective as of a particular
Valuation Date in a given month, the request must be received on behalf of the
Committee not later than such date.

          B. Loans shall not be made available to Highly Compensated Employees
in an amount greater than the amount made available to other Employees.

          C. Loans must be adequately secured by 50% of the Member’s vested
interest in the Plan and must bear a reasonable interest rate. The rate will be
commensurate with the interest rate being charged by persons in the business of
lending money for loans which would be made under similar circumstances, and
shall be 1% above the prime rate in effect at the time the loan is made, or such
other rate as may be determined by the Committee from time to time on a
nondiscriminatory basis. In addition, the Member must pay the loan origination
fee and annual loan recordkeeping fee charged by the Plan’s recordkeeper.

          D. Failure by the Member to make required loan payments when due shall
cause the loan to be in default. In the event of default, foreclosure on the
note and attachment of security will not occur until a distributable event
occurs in the Plan, but if the default is not cured by the end of the calendar
quarter following the calendar quarter in which the default occurred, the unpaid
balance plus accrued unpaid interest shall be reported as taxable income to the
Member.

          E. Notwithstanding any other provision of this Plan, the portion of
the Member’s vested account balance used as a security interest held by the Plan
by reason of a loan outstanding to the Member shall be taken into account for
purposes of determining

81



--------------------------------------------------------------------------------



 



the amount of the account balance payable at the time of death or distribution,
but only if the reduction is used as repayment of the loan. If less than 100% of
the Member’s vested account balance (determined without regard to the preceding
sentence) is payable to the surviving Spouse, then the account balance shall be
adjusted by first reducing the vested account balance by the amount of the
security used as repayment of the loan, and then determining the benefit payable
to the surviving Spouse.

          F. No loan to any Member can be made to the extent that such loan when
added to the outstanding balance of all other loans to the Member would exceed
the lesser of (a) $50,000 reduced by the highest outstanding balance of loans
during the one year period ending on the day before the loan is made, or (b)
one-half the vested account balance of the Member. For the purpose of the above
limitation, all loans from all plans of the Company and other members of a group
of employers described in Sections 414(b), 414(c), and 414(m) and (o) of the
Code are aggregated. Furthermore, any loan shall by its terms require that
repayment (principal and interest) be amortized in level payments, not less
frequently than monthly, over a period not extending beyond five years from the
date of the loan, unless such loan is used to acquire a dwelling unit which
within a reasonable time (determined as the time the loan is made) will be used
as the principal residence of the Member. An assignment or pledge of any portion
of the Member’s interest in the Plan and a loan, pledge, or assignment with
respect to any insurance contract purchased under the Plan, will be treated as a
loan under this paragraph.

          G. No loan will be made in an amount less than $500.00, and only one
loan may be outstanding to a Member at any time.

          H. A Member may prepay an outstanding loan in full at any time without
penalty.

          I. If at any time prior to the full repayment of a loan, the Member
should cease to be a Member by reason of his termination of employment (other
than as the result of employment by HOVENSA), the unpaid balance owed by the
Member on the loan shall be due and payable upon the later of the date of such
termination of employment or the date of final payment of any salary
continuation payments received by the Member in connection with such termination
from which loan payments are deducted, and the amount of the distribution
otherwise payable to the Member (or, in the case of his death to his
Beneficiary) shall be reduced by the amount owed on the loan at the time of such

82



--------------------------------------------------------------------------------



 



distribution. If at any time prior to the full repayment of a loan, the Member
should cease to be a Member by reason of his employment by HOVENSA, the Member’s
unpaid loan balance shall be handled as follows:

               1. Prior to the Transfer Date, loan repayments will be made
through payroll deductions and transmitted by HOVENSA to the Company for
forwarding to the Trustee.

               2. On and after the Transfer Date the loan balance will be
transferred to the HOVENSA Plan with the other assets in the Member’s Plan
account, the loan shall be treated as having been made under the terms of the
HOVENSA Plan, and shall be repaid to the HOVENSA Plan in accordance with the
terms of the loan.

          J. For the purposes of this Section 19.13, loans outstanding under the
terms of the HOVENSA Plan which have not been repaid by the date that a HOVENSA
Plan member’s account is transferred to the Plan also will be transferred to the
Plan, treated as having been made under the terms of the Plan, and repaid to the
Plan in accordance with the terms of such loan.

83



--------------------------------------------------------------------------------



 



ARTICLE 20
ROLLOVER AMOUNTS FROM OTHER PLANS

     20.1 An Employee who would be eligible for membership in the Plan but for
his failure to complete one year of Service, or a Member of the Plan, may, after
submission of a request on a form or in a manner prescribed by the Committee,
roll over to the Trustee all or a portion of the fair market value of —

          A. an Eligible Rollover Distribution, or

          B. an Individual Retirement Account derived from an Eligible Rollover
Distribution, plus earnings thereon.

          The rollover shall be effective on the earliest practicable Valuation
Date following the later of receipt of the request on behalf of the Committee
and receipt of the rolled-over funds by the Trustee.

     20.2 The Committee shall establish such procedures, and may require such
information from an Employee desiring to make a rollover described in Section
20.1, as it deems necessary or desirable to determine that the proposed rollover
will meet the requirements of this Article.

     20.3 The amount transferred shall be 100 percent vested in the Member and
shall be invested as provided in Section 5.1A, but shall not be considered a
Member’s contribution for purposes of Sections 3.1, 4.1, or 8.2. An Employee who
would be eligible for membership in the Plan but for his failure to complete one
year of Service who rolls over funds to the Trustee in accordance with the
provisions of this Article will be treated as a Member of the Plan for all other
purposes except that no Member contributions or Elective Deferrals shall be made
until the Employee satisfies the normal requirements for Plan membership.

     20.4 An Employee may elect to withdraw all or part of his total interest in
the Plan derived from the amount rolled-over into the Plan. A request for such a
withdrawal shall be made on a form or in a manner prescribed by the Committee.
Such withdrawal shall be effective on the earliest practicable Valuation Date
following receipt of the form on behalf of the Committee. Such a withdrawal
shall have no effect on the Employee’s membership in the Plan.

84



--------------------------------------------------------------------------------



 



     20.5 Amounts transferred from the Corporate Plan or the HOVENSA Plan
constituting rollover amounts to those plans made in accordance with the
comparable provisions of the Corporate Plan or the HOVENSA Plan will be treated
in the manner described above.

85



--------------------------------------------------------------------------------



 



ARTICLE 21
PICK KWIK PLAN ACCOUNTS

     21.1 The Pick Kwik Plan was merged into the Corporate Plan on December 31,
1997, and the accounts of all Pick Kwik Plan Participants shall be transferred
to the Trustee as soon as practicable thereafter, including contributions and
loan repayments for the month of December 1997. The amounts transferred from the
Corporate Plan to the Plan with respect to Members of the Plan who are Pick Kwik
Plan Participants shall include the amounts transferred from the Pick Kwik Plan.

     21.2 A. Each Pick Kwik Plan Participant shall be fully vested in the value
of the assets in his account transferred to the Plan from the Pick Kwik Plan.

          B. The Member contributions of each Pick Kwik Plan Participant
designated under the terms of the Pick Kwik Plan shall be deemed to be an
election under the Plan until changed by the Member in accordance with
Section 3.2.

          C. The balance of any loan made to a Member from the Pick Kwik Plan
which shall be outstanding on the date of the merger shall be deemed to a loan
made under the Plan and shall be repaid to the Plan in accordance with the terms
of such loan.

          D. Until the individual participant records have been updated by the
Pick Kwik Plan trustee as of the date of the merger and these records have been
transferred to the Trustee’s recordkeeping system, no requests will be accepted
for changes in Members’ Investment Directions under Paragraph 6.3B with respect
to amounts previously invested, Voluntary Withdrawals under Article 8, or Loans
under Article 19, and there will be no distributions due to termination of
employment or membership under Article 9. The opportunity to make elections
under Paragraph 6.3A with respect to amounts to be invested in the future will
be available during the month of January 1998.

          E. Any beneficiary designation and related consent of spouse in effect
under the terms of the Pick Kwik Plan at the time of the transfer to the
Corporate Plan shall be deemed to be effective under the Plan until changed by
the Member in accordance with Section 1.8.

     21.3 Assets transferred from the Pick Kwik Plan shall be recorded
separately from the other assets of the Plan and shall be subject to the
following special rules, notwithstanding any other provisions of the Plan to the
contrary.

86



--------------------------------------------------------------------------------



 



          A. The initial investment of accounts transferred to the Plan shall be
based on the funds in which the transferred assets were invested in the Pick
Kwik Plan as follows.

               1. Investments in the Emerald Treasury Money Market and the
Barnett Stable Value funds shall be transferred to Fund A.

               2. Investments in the Emerald Managed Bond Fund shall be
transferred to Fund D.

               3. Investments in the Emerald Equity Fund and Emerald Small Cap
Fund shall be transferred to Fund G.

          B. The initial Investment Direction with respect to Member
contributions made after the date of the merger shall be based on the funds in
which the transferred assets were invested in the Pick Kwik Plan as shown in
Paragraph A above, and future Company contributions to the Plan shall be
invested in Amerada Hess Corporation common stock.

          C. When the recordkeeping requirements of Paragraph D of Section 21.2
have been satisfied, the assets transferred from the Pick Kwik Plan derived from
participant contributions will be invested in accordance with the Member’s then
current Investment Direction. Unless and until such Investment Direction is
received, said assets will be invested as described in Paragraph A of this
Section.

          D. Only funds derived from the Thrift Contribution and Employer Thrift
Contributions Accounts of the Pick Kwik Plan shall be subject to Voluntary
Withdrawal under Article 8.

          E. No hardship withdrawals shall be allowed.

     21.4 The following special rules shall apply to Pick Kwik Plan Participants
in addition to the other provisions of the Plan.

          A. Definitions

               1. Account: “Account” shall mean all funds invested under the
terms of the Plan by or on behalf of a Member, including, but not limited to,
the assets transferred from the Pick Kwik Plan.

               2. Annuity Starting Date: “Annuity Starting Date” shall mean
(a) the first day of the first period for which an amount is payable as an
annuity under the Plan; or (b) in the case of a benefit not payable as an
annuity, the first day on which all events have occurred that entitle the Member
to that benefit under the Plan.

87



--------------------------------------------------------------------------------



 



               3. Eligible Spouse: “Eligible Spouse” shall mean a Member’s
husband or wife.

               4. Qualified Joint and Survivor Annuity: “Qualified Joint and
Survivor Annuity” shall mean (a) in the case of a Member who has an Eligible
Spouse, an annuity for the life of the Member with a survivor annuity for the
life of his spouse that is 50% of the amount of the annuity payable during the
joint lives of the member and his spouse; provided, however, that such annuity
shall be the actuarial equivalent of the benefit that would otherwise be paid to
the Member; and (b) in the case of any other Member, an annuity for the life of
the Member.

               5. Qualified Preretirement Survivor Annuity: “Qualified
Preretirement Survivor Annuity” shall mean a survivor annuity for the life of
the surviving Eligible Spouse of the Member equal to 100% of the value of the
Member’s Account and that begins within a reasonable time following the death of
the Member. The Qualified Preretirement Survivor Annuity shall proportionately
represent Employer and Employee contributions.

          B. Qualified Joint and Survivor Annuity.

               1. In the case of a vested Member who is living on his Annuity
Starting Date, any benefit due to a voluntary complete withdrawal under
Article 8, or termination of employment or membership under Article 9 shall be
paid in the form having the effect of a Qualified Joint and Survivor Annuity,
unless the Member elects in writing not to take a Qualified Joint and Survivor
Annuity. For purposes of this paragraph, a Member vested only in Employee
contributions will be deemed a vested Member.

               2. Any such election shall be invalid and shall not take effect
unless:

                    (a) it is made by the Member and received by or on behalf of
the Committee during the 90-day period ending on the Annuity Starting Date; and

                    (b) in the case of Member who has an Eligible Spouse, the
Eligible Spouse consents or has consented in writing to the Member’s election
not to take the Qualified Joint and Survivor Annuity, such consent acknowledges
the effect of such election and such consent is witnessed by a representative of
the Plan or a notary public; or the Member or his Beneficiary establishes to the
satisfaction of the Committee that the consent otherwise required may not be
obtained because there is no Eligible Spouse, because the Eligible Spouse cannot
be located or because of such other circumstances as may be prescribed by the
Secretary of the Treasury. Any consent by an Eligible Spouse

88



--------------------------------------------------------------------------------



 



shall only be effective with respect to such spouse. A spouse’s consent may be
either a restricted consent (which may not be changed as to either the
Beneficiary or the form of payment unless the spouse consents to such change in
the manner described herein) or a blanket consent (which acknowledges that the
spouse has the right to limit consent only to a specific Beneficiary or a
specific form of payment, and that the spouse voluntarily elects to relinquish
one or both of such rights).

               3. At least 30 days, but no more than 90 days, before the Annuity
Starting Date, a Member shall be provided a form for the purpose of making the
appropriate elections under the foregoing provisions of this paragraph B.
Accompanying such election form shall be a written explanation of (a) the terms
and conditions of a Qualified Joint and Survivor Annuity; (b) the Member’s right
to make and the effect of an election to waive the Qualified Joint and Survivor
Annuity form of benefit; (c) the material features, and an explanation of the
relative values of, the optional forms of benefit available under the Plan;
(d) the rights of a Member’s spouse; and (e) the right to make, and the effect
of, a revocation of a previous election to waive the Qualified Joint and
Survivor Annuity. Once an election is made, it may be revoked in writing.
Thereafter, another election may be made; provided, however, that the new
election is received by the Administrator prior to the date on which payment of
benefits commences and the other provisions of this paragraph B are met with
respect to such new election.

               4. If benefits are paid under the Plan in a form having the
effect of a Qualified Joint and Survivor Annuity, the Committee may, in its
discretion, purchase and distribute a nontransferable and nonrefundable annuity
contract that provides such benefits; provided, however, that the terms of any
such annuity contract (deferred or otherwise) shall comply with the requirements
of this Plan.

               5. For purposes of determining the amount of a Qualified Joint
and Survivor Annuity, the Account balance of a Member shall be reduced by any
security interests held by the Plan by reason of a loan outstanding to the
Member at the time of payment, if such security interest is to be treated as
payment in satisfaction of a loan under the Plan.

          C. Qualified Preretirement Survivor Annuity.

               1. If a vested Member dies before his Annuity Starting Date and
has an Eligible Spouse on the date of his death, any death benefit provided
under the Plan shall

89



--------------------------------------------------------------------------------



 



be paid in the form having the effect of a Qualified Preretirement Survivor
Annuity. For purposes of this paragraph, a Member vested only in Employee
contributions will be deemed a vested Member.

               2. If the Member’s death benefit is payable to his Eligible
Spouse as a Qualified Preretirement Survivor Annuity under subparagraph 1, the
Eligible Spouse may waive the annuity form of benefit after the Member’s death
and select an optional form of benefit as provided in Paragraph E.

               3. If benefits are paid under the Plan in a form having the
effect of a Qualified Preretirement Survivor Annuity, the Committee may, in its
discretion, purchase and distribute a nontransferable and nonrefundable annuity
contract that provides such benefits; provided, however, that the terms of any
such annuity contract (deferred or otherwise) shall comply with the requirements
of this Plan.

               4. For purposes of determining the amount of a Qualified
Preretirement Survivor Annuity, the Account balance of a Member shall be reduced
by any security interest held by the Plan by reason of a loan outstanding to the
Member at the time of death, if such security interest is to be treated as
payment in satisfaction of the loan under the Plan.

          C. Qualified Preretirement Survivor Annuity.

               1. If a vested Member dies before his Annuity Starting Date and
has an Eligible Spouse on the date of his death, any death benefit provided
under the Plan shall be paid in the form having the effect of a Qualified
Preretirement Survivor Annuity unless the Member elects in writing not to
receive a Qualified Preretirement Survivor Annuity. For purposes of this
paragraph, a Member vested only in Employee contributions will be deemed a
vested Member.

               2. Such election shall be invalid and shall not take effect
unless:

                    (a) it is made by the Member and received by or on behalf of
the Committee during the period that begins on the first day of the Plan Year in
which the Member reaches age 35 and that ends on the date of the Member’s death
subject to such regulations as may be issued by the Secretary of Treasury; and

                    (b) the Member’s Eligible Spouse consents or has consented
in writing to such election, such consent acknowledges the effect of such
election and such consent is witnessed by a representative of the Plan or a
notary public; or the Member or

90



--------------------------------------------------------------------------------



 



his Beneficiary establishes to the satisfaction of the Committee that the
consent otherwise required may not be obtained because there is no Eligible
Spouse, because the spouse cannot be located or because of such other
circumstances as may be prescribed by the Secretary of the Treasury. Any consent
by an Eligible Spouse shall only be effective with respect to such spouse. A
spouse’s consent may be either a restricted consent (which may not be changed as
to the Beneficiary or (except as otherwise permitted by law) form of payment
unless the spouse consents to such change in the manner described herein) or a
blanket consent (which acknowledges that the spouse has the right to limit
consent only to a specific Beneficiary or a specific form of payment, and that
the spouse voluntarily elects to relinquish one or both of such rights).

               3. A Member shall be provided a form for the purpose of making
the appropriate elections under the foregoing provisions of this paragraph C.
Such form shall be provided (subject to such regulations as may be issued by the
Secretary of the Treasury) during such of the following periods as shall end
last:

                    (a) the period beginning with the first day of the Plan Year
in which the Member attains age 32 and ending with the last day of the Plan Year
preceding the Plan Year in which the Member attains age 35;

                    (b) a reasonable period after he becomes a Member;

                    (c) a reasonable period after his employment is terminated
in the case of a Member whose employment is terminated before he attains age 35;
or

                    (d) a reasonable period ending after the survivor annuity
requirements of Sections 401(a)(11) and 417 of the Code apply to a participant.

               Accompanying such election form shall be a written explanation of
the terms and conditions and the financial effect of the election and of the
rights of the Member’s Eligible Spouse. Once an election is made, it may be
revoked in writing. Thereafter, another election may be made; provided that the
new election is received by the Administrator prior to the Member’s death and
the other provisions of this paragraph C are met with respect to such new
election.

               4. If the Member’s death benefit is payable to his Eligible
Spouse as a Qualified Preretirement Survivor Annuity under subparagraph 1, or if
an Eligible Spouse executes a restricted consent waiving a Qualified
Preretirement Survivor Annuity as provided in subparagraph 2(b), the Eligible
Spouse, or the Member’s designated

91



--------------------------------------------------------------------------------



 



Beneficiary, as the case may be, may waive the annuity form of benefit after the
Member’s death and select an optional form of benefit as provided in
Paragraph E.

               5. If benefits are paid under the Plan in a form having the
effect of a Qualified Preretirement Survivor Annuity, the Committee may, in its
discretion, purchase and distribute a nontransferable and nonrefundable annuity
contract that provides such benefits; provided, however, that the terms of any
such annuity contract (deferred or otherwise) shall comply with the requirements
of this Plan.

               6. For purposes of determining the amount of a Qualified
Preretirement Survivor Annuity, the Account balance of a Member shall be reduced
by any security interest held by the Plan by reason of a loan outstanding to the
Member at the time of death, if such security interest is to be treated as
payment in satisfaction of the loan under the Plan.

          D. Lump Sum Payment. Notwithstanding Paragraphs B and C of this
Section 21.4, any benefit provided under the Plan that is not more than $5,000
shall be paid in the form of a lump sum.

          E. Alternative Methods of Payment.

               1. In the case of any Member to whom the provisions of paragraphs
B, C and D of this Section 21.4 do not apply, the manner of payment of his
distribution or death benefit shall be determined by such Member, or, in case
such Member has died, his Beneficiary or Beneficiaries. The options are:

                    (a) Option A — Such amount shall be paid or applied in
annual installments as nearly equal as practicable; provided, however, that no
annual payment shall be less than $100; and provided, further, that the Member
or his Beneficiary may elect to accelerate the payment of any part or all of the
unpaid installments or to provide that the unpaid balance shall be used for the
benefit of the Member or his Beneficiary under Option B. In the event this
option is selected, the portion of the Account of a Member, or, in case such
Member is dead, of his Beneficiary or Beneficiaries, that is not needed to make
annual payments during the then current Plan Year shall remain a part of the
Plan assets. Installments shall be made as follows:

                         (i) In the case of a retirement, disability or
termination benefit, in no event shall payments under this Option A extend
beyond the life expectancy of the Member or the joint life expectancy of the
Member and his Beneficiary. If the

92



--------------------------------------------------------------------------------



 



Member dies before receiving the entire amount payable to him, the balance shall
be paid to his Beneficiary; in each case the balance shall be distributed at
least as rapidly as under the method being used prior to the Member’s death.

                         (ii) In the case of a death benefit, payment under this
Option A

                              (A) to the designated Beneficiary shall begin
within one year following the Member’s death (unless the Beneficiary is the
Member’s surviving spouse, in which case such benefit shall begin no later than
the date the Member would have reached age 70-1/2) and shall not, in any event,
extend beyond the life expectancy of the designated Beneficiary; or

                              (B) to any other Beneficiary shall be totally
distributed within five years from the date of the Member’s death.

                    (b) Option B — Such amount shall be paid in a lump sum.

               2. The Member (or his spouse) shall be permitted to elect whether
life expectancies will be recalculated for purposes of distributions hereunder.
Such election must be made by the Member (or his spouse) no later than the date
that distributions are required to commence pursuant to Section 401(a)(9) of the
Code. If the Member (or his spouse) fails to make such election, life
expectancies shall not be recalculated.

               3. Notwithstanding the foregoing, payments under any of the
options described in this paragraph shall satisfy the incidental death benefit
requirements and all other applicable provisions of Section 401(a)(9) of the
Code, the regulations issued thereunder, and such other rules thereunder as may
be prescribed by the Commissioner.

     21.5 The Qualified Joint and Survivor Annuity and Qualified Preretirement
Survivor Annuity shall not be available to a Member who receives a complete
distribution of his vested interest from the Plan, including amounts
attributable to Company contributions, and subsequently resumes membership in
the Plan.

     21.6 Sections 21.4 and 21.5 shall be deleted in their entirety on the later
of November 1, 2001, or 90 days after the date on which the Pick Kwik Plan
Participants are provided with a summary of material modifications reflecting
the elimination of all optional forms of benefits except the complete
distribution of their vested interest in the Plan in a

93



--------------------------------------------------------------------------------



 



single sum as specified in Articles 8 and 9, said single sum being otherwise
identical to the optional forms of benefit that are being eliminated.

94



--------------------------------------------------------------------------------



 



ARTICLE 22
COORDINATION WITH CORPORATE PLAN

     22.1 The accounts of all members of the Corporate Plan employed in
Company-operated gasoline stations or convenience stores shall be transferred to
the Plan as soon as practicable after the Effective Date, including
contributions and loan repayments for the month of December 1997, and the
accounts of members whose employment has terminated if their distributions are
not processed from the Corporate Plan in December 1997. The sum of the account
balances of the Corporate Plan and of the Plan shall equal the fair market value
(as of the date of the spinoff) of the combined plan assets; and immediately
after the spinoff, the assets in each of the plans shall equal the sum of the
account balances for all of the Members in that plan.

     22.2 Notwithstanding any other provisions of the Plan to the contrary, in
connection with the establishment of the Plan, the transfer of assets from the
Corporate Plan and the creation of the necessary records by Fidelity
Institutional Retirement Services Company, no requests will be accepted for
changes in Member contributions under Article 3, changes in Members’ Investment
Directions under Article 6 with respect to amounts previously invested,
Voluntary Withdrawals under Article 8, or Loans or Hardship Withdrawals under
Article 19, and there will be no distributions due to termination of employment
or membership under Article 9 until a date in march 1998 to be determined by the
committee and announced in advance to Plan Members. (Changes in Investment
Direction under Article 6 with respect to future contributions may be made
during January 1998.)

     22.3 The accounts of any Members of the Plan who subsequently become
eligible for participation in the Corporate Plan will be handled in the manner
described in Section 9.5.

     22.4 The account of any member of the Corporate Plan who becomes eligible
for participation in the Plan shall be transferred to the Plan as soon as
practicable thereafter. Such an individual shall become a Member of the Plan
without further action, all accrued rights and interests of such Member as of
the date of such transfer shall be preserved under the Plan, and in no event
shall such Member be deprived of any benefits under the Corporate Plan which
shall have accrued to him as of the effective date of the transfer, provided,
however, that such a transferred Member shall not be permitted to make Elective

95



--------------------------------------------------------------------------------



 



Deferrals to the Plan until he has satisfied the requirements of Section 2.1.
The following special rules shall apply to such a transferred Member.

          A. The Member contributions of each transferred Member designated
under the terms of the Corporate Plan shall be deemed to be an election under
the Plan until changed by the Member in accordance with Section 3.2, provided,
however, that if such contributions exceeded 15%, the deemed election under the
Plan shall be 15%.

          B. The Investment Direction of each transferred Member shall be deemed
to be the same as his election under the terms of the Corporate Plan until
changed by the member in accordance Section 6.3.

          C. Any suspension of member contributions in effect under the terms of
the Corporate Plan at the time of the transfer to the Plan shall be deemed to be
effective in accordance with Sections 3.4 and 3.5.

          D. Any loan made to a Member from the Corporate Plan shall be deemed
to have been made under the Plan and the outstanding balance shall be repaid to
the Plan in accordance with the terms of such loan. Notwithstanding the
provisions of Paragraph 19.13 G, a Member may have two outstanding loans if they
were made under the terms of the Corporate Plan on or after January 1, 2002.

          E. Any beneficiary designation and related consent of spouse in effect
under the terms of the Corporate Plan at the time of the transfer to the Plan
shall be deemed to be effective under the Plan until changed by the Member in
accordance with Section 1.8.

          F. The interest of the transferred Member in the assets of the Plan
derived from Company contributions to the Corporate Plan shall be vested upon
transfer to the Plan if such assets were vested under the terms of the Corporate
Plan.

     22.5 Notwithstanding any provisions of the Plan to the contrary, it is the
intention of this Article 22 to coordinate all of the provisions of the Plan
with those of the Corporate Plan to enable the two plans to operate together to
provide benefits as though they were one. Notwithstanding any provisions of the
Plan to the contrary, the Plan is to be interpreted to achieve this objective.

96



--------------------------------------------------------------------------------



 



ARTICLE 23
COORDINATION WITH HOVENSA PLAN

     23.1 The accounts of any Members of the Plan who become employed by HOVENSA
will be handled in the manner described in Section 9.5.

     23.2 The account of any member of the HOVENSA Plan who becomes employed by
a Company shall be transferred to the Plan as soon as practicable thereafter.
Such an individual shall become a Member of the Plan without further action, all
accrued rights and interests of such Member as of the date of such transfer
shall be preserved under the Plan, and in no event shall such Member be deprived
of any benefits under the HOVENSA Plan which shall have accrued to him as of the
effective date of the transfer. The following special rules shall apply to such
a transferred Member.

          A. The Member contributions of each transferred Member designated
under the terms of the HOVENSA Plan shall be deemed to be an election under the
Plan until changed by the Member in accordance with Section 3.2.

          B. The Investment Direction of each transferred Member shall be deemed
to be the same as his election under the terms of the HOVENSA Plan until changed
by the member in accordance Section 6.3.

          C. Any suspension of member contributions in effect under the terms of
the HOVENSA Plan at the time of the transfer to the Plan shall be deemed to be
effective in accordance with Sections 3.4 and 3.5.

          D. Any loan made to a Member from the HOVENSA Plan shall be deemed to
have been made under the Plan and the outstanding balance shall be repaid to the
Plan in accordance with the terms of such loan.

          E. Any mutual fund investments derived from employer contributions to
the HOVENSA Plan which are transferred to the Plan shall be invested in
accordance with the Member’s investment direction made with respect to his own
contributions to the HOVENSA Plan until changed by the Member in accordance with
Section 3.2. Such mutual fund investments shall remain subject to the Member’s
investment direction in the Plan.

          F. Any shares of common stock of Amerada Hess Corporation derived from
Company contributions originally transferred to the HOVENSA Plan which are
transferred

97



--------------------------------------------------------------------------------



 



to the Plan shall remain invested in such stock and shall not be subject to the
Member’s investment direction in the Plan.

          G. Any beneficiary designation and related consent of spouse in effect
under the terms of the HOVENSA Plan at the time of the transfer to the Plan
shall be deemed to be effective under the Plan until changed by the Member in
accordance with Section 1.9.

     23.3 Notwithstanding any provisions of the Plan to the contrary, it is the
intention of this Article 23 to coordinate all of the provisions of the Plan
with those of the HOVENSA Plan to enable the two plans to operate together as
though they were one, and the Plan is to be interpreted to achieve this
objective.

98



--------------------------------------------------------------------------------



 



ARTICLE 24
MERIT PLAN ACCOUNTS

     24.1 The Merit Plan shall be merged into the Corporate Plan on December 31,
2000, at which time legal control of the assets of the Merit Plan shall pass to
the Corporate Plan, and the accounts of all Merit Plan Participants shall be
transferred to the Trustee as soon as practicable thereafter, including
contributions for the month of December 2000. The account balance of any Merit
Plan Participant who is eligible for participation in the Plan shall be
transferred to the Plan from the Corporate Plan in the manner described in
Section 9.5 of the Corporate Plan. In the rest of this Article 24, such amounts
shall be described as funds, accounts or assets transferred from the Merit Plan.

     24.2 A. Each Merit Plan Participant shall be fully vested in the value of
the assets in his account transferred from the Merit Plan on the date of the
merger, and shall become a Member of the Plan on that date.

          B. The Member contributions of each Merit Plan Participant designated
under the terms of the Merit Plan shall not apply under the Plan, and each such
Merit Plan Participant must make the election required by Section 3.1 before
contributing to the Plan.

          C. Until the individual participant records have been updated by the
Merit Plan trustee as of the date of the merger and these records have been
transferred to the Trustee’s recordkeeping system, no requests will be accepted
for (i) changes in Members’ Investment Directions under Paragraph 6.3B with
respect to amounts previously invested, (ii) Voluntary Withdrawals under
Article 8, or (iii) loans under Article 19, and there will be no distributions
due to termination of employment or membership under Article 9. The opportunity
to make contribution elections under Paragraph 3.1 and to make elections under
Paragraph 6.3A with respect to amounts to be invested in the future will be
available starting during the month of December 2000.

          D. Any beneficiary designation and related consent of spouse in effect
under the terms of the Merit Plan at the time of the transfer to the Plan shall
be deemed to be effective under the Plan until changed by the Member in
accordance with Section 1.8.

     24.3 Assets transferred from the Merit Plan shall be recorded separately
from the other assets of the Plan and shall be subject to the following special
rules, notwithstanding any other provisions of the Plan to the contrary.

99



--------------------------------------------------------------------------------



 



          A. The initial investment of accounts transferred to the Plan in the
Funds specified in Section 5.1 shall be based on the funds in which the
transferred assets were invested in the Merit Plan as follows.

               1. Investments in the Thrift Cash Fund shall be transferred to
Fund A.

               2. Investments in the Thrift Bond Fund shall be transferred to
Fund D.

               3. Investments in the Thrift Balanced Fund shall be transferred
to Fund E.

               4. Investments in the Thrift Growth Fund shall be transferred to
Fund G.

          B. When the recordkeeping requirements of Paragraph C of Section 24.2
have been satisfied, the assets transferred from the Merit Plan derived from
participant contributions will be invested in accordance with the Member’s then
current Investment Direction. Unless and until such Investment Direction is
received, said assets will be invested as described in Paragraph A of this
Section.

          C. No hardship withdrawals shall be allowed from the funds transferred
from the Merit Plan.

     24.4 The following special rules shall apply to Merit Plan Participants
with respect to the assets transferred from the Merit Plan in addition to the
other provisions of the Plan. These rules shall apply until the later of March
31, 2000, or 90 days after the date on which the Merit Plan Participants are
provided with a summary of material modifications reflecting the elimination of
all optional forms of benefits except the complete distribution of their vested
interest in the Plan in a single sum as specified in Articles 8 and 9, said
single sum being otherwise identical to the optional forms of benefit that are
being eliminated. All words with initial capitals in the following paragraphs of
this Section 24.4 are used as defined in the Merit Plan, and all references to
sections are to those in the Merit Plan.

          A. Benefit Forms

               1. Retirement and Termination Benefits. Vested, Disability and
retirement benefits shall be distributed as the Member shall elect, subject to
subsection 10(e), in accordance with uniform rules established by the Committee,
from the alternatives below:

                    (a) a straight life annuity for the Member’s life;

100



--------------------------------------------------------------------------------



 



                    (b) a joint and survivor annuity with the Member’s spouse as
contingent annuitant under which the amount payable to the Member’s spouse is
50% of the monthly amount which is payable to the Member during his lifetime;

                    (c) approximately equal monthly, quarterly, semi-annual or
annual installments over any period of time not exceeding the Member’s life
expectancy at the commencement of distribution, or, if the Member has designated
a beneficiary, the joint life expectancy of the Member and the Member’s
designated beneficiary, and in the event of the Member’s death during such
period, the remainder shall be payable as a death benefit in accordance with
Sections 8 and 10 to the Member’s beneficiary;

                    (d) a lump sum payment; or

                    (e) any combination of the foregoing.

For purposes of this subsection, life expectancy shall be determined by the
Committee in accordance with applicable regulations under the Code. The method
so adopted by the Committee shall be uniformly applied to all Members.

          2. Death Benefits. Death benefits shall be distributed in one lump sum
or in installments within a period not extending beyond five years of the
Member’s date of death unless payment of benefits commenced under a form of
annuity or installment payment before the Member’s death in which case benefits
shall be paid at least as rapidly as under the method of distribution in effect
on the Member’s date of death; provided, however,

               (a) if any portion of the Member’s Accrued Benefit is payable to
or for the benefit of a designated beneficiary, such portion may be distributed
over a period of time not exceeding the life expectancy of such designated
beneficiary, provided distribution begins not later than one year after the date
of the Member’s death or such later date as applicable regulations under the
Code may permit; or

               (b) if the designated beneficiary referred to in subsection
10(b)(ii)(A) is the Member’s surviving spouse, (1) the date on which the
distribution is required to begin shall not be earlier than the date on which
the Member would have attained age 70-1/2, (2) the benefit amount will be used
to purchase a straight life annuity for the spouse’s life unless the spouse
elects another form of settlement permitted under the Plan and (3) if the
surviving spouse should die before distribution to such spouse begins, this
subsection 10(b)(ii) shall apply as if the surviving spouse were the Member.

101



--------------------------------------------------------------------------------



 



          B. Deferred Payments and Installments. If benefits are to be paid
directly by the Trustee in installments or if the payment of benefits is to be
deferred, the net value of the benefit determined in accordance with the
provisions of Section 9 shall be retained in the Fund subject to the
administrative provisions of the Plan and the Trust Agreement. The Committee,
according to a uniform rule, may direct the Trustee to segregate all or a
portion of the benefit amount into a separate investment account designed to
protect principal and yield a reasonable investment return consistent with the
preservation of principal and the obligation to make installment payments.

          C. Annuity Purchases. If benefits are to be paid in a form of annuity
under subsections 10(b)(i)(A), (B) or (E), the Committee shall direct the
Trustee to apply the Member’s Accrued Benefit to purchase an appropriate
nontransferable annuity contract and to deliver it to the Member.

          D. Required Annuity

               1. Married Member. If a Member has been married to his current
spouse for at least one year on the date on which benefit payments are to
commence and his nonforfeitable Accrued Benefit exceeds $5,000, benefits will be
distributed in the form described under subsection 10(b)(i)(B) unless the
Member, with the written consent of his spouse witnessed by a notary public or a
member of the Committee in a manner prescribed by the Committee, elects an
alternate form of settlement. Further, no total or partial distribution may be
made after the annuity starting date where the present value of the benefit
exceeds $5,000 unless the Member and his spouse (or where the Member has died,
the surviving spouse) consent in writing witnessed by a notary public or a
member of the Committee in a manner prescribed by the Committee prior to such
distribution. The consent of the Member and his spouse must be obtained not more
than 90 days before the date distribution commences. The Committee shall furnish
to such Member a written notification of the availability of the election
hereunder at least 90 days before the Member’s anticipated benefit commencement
date or, if a Member notifies the Committee of his intent to terminate
employment less than 90 days before the proposed benefit commencement date, as
soon after the Member notifies the Committee as is administratively feasible.
The notification shall explain the terms and conditions of the joint and
survivor annuity described in subsection 10(b)(i)(B) and the effect of electing
not to take such annuity. The Member may, within a period of 90 days after
receipt of the written notification or such longer period

102



--------------------------------------------------------------------------------



 



as the Committee may uniformly make available, complete the election. The Member
may revoke an election not to take the joint and survivor annuity described in
subsection 10(b)(i)(B) or choose again to take such annuity at any time and any
number of times within the applicable election period. If a Member requests
additional information within 60 days after receipt of the notification of
election, the minimum election period shall be extended an additional 60 days
following his receipt of such additional information.

               2. Single Member. If a Member is not married on the date on which
benefits are to commence and his nonforfeitable Accrued Benefit exceeds $5,000,
benefits will be distributed in the form described under subsection 10(b)(i)(A)
unless the Member elects an alternate form of settlement.

          E. Lump Sum Distributions. Benefits distributed in one lump sum shall
be adjusted under subsection 7(f) on the Valuation Date coincident with or last
preceding distribution.

          F. Small Benefit Payments. Notwithstanding any other provision of the
Plan, if (1) a Member’s vested Accrued Benefit or (2), if the Member has died,
the designated beneficiary’s benefit, is $5,000 or less at the Member’s
separation from service, his benefit shall be paid in a cash lump sum without
his consent as soon as administratively feasible following such date of
determination. If the Member does not have a vested interest in his Accrued
Benefit at his separation from service, he shall be deemed to have received a
distribution of his entire vested Accrued Benefit. Notwithstanding anything in
this subsection 10(i) to the contrary, if (1) a Member’s vested Accrued Benefit
or (2) if the Member has died, the designated beneficiary’s benefit, is $5,000
or less as of May 1, 1998, his benefit shall be paid in a cash lump sum without
his consent as soon as administratively feasible following such date of
determination.

103



--------------------------------------------------------------------------------



 



AMENDMENT 1

Notwithstanding any provision of this plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Section 414(u) of the Internal Revenue Code.

AMENDMENT 2

Loan repayments will be suspended under this plan as permitted under Section
414(u)(4) of the Internal Revenue Code.

Model Amendment for Section 415(c)(3) Compensation Definition

For limitation years beginning on and after January 1, 2001, for purposes of
applying the limitations described in Sections 1.2, 1.15, 1.20, 1.22, 1.30, 4.4
B, 18.2 A 1, 18.2 C 2, 18.3 B, 18.4 and 19.5 of the Plan, compensation paid or
made available during such limitation years shall include elective amounts that
are not includible in the gross income of the employee by reason of section
132(f)(4).

This amendment shall also apply to the definition of Compensation for purposes
of Section 1.16 of the Plan for Plan Years beginning on and after January 1,
2001.

Model Amendment

With respect to distributions under the Plan made for calendar years beginning
on or after January 1, 2002, the Plan will apply the minimum distribution
requirements of section 401(a)(9) of the Internal Revenue Code in accordance
with the regulations under section 401(a)(9) that were proposed on January 17,
2001, notwithstanding any provision of the Plan to the contrary. This amendment
shall continue in effect until the end of the last calendar year beginning
before the effective date of final regulations under section 401(a)(9) or such
other date as may be specified in guidance published by the Internal Revenue
Service.

104



--------------------------------------------------------------------------------



 



AMENDMENT OF THE PLAN FOR EGTRRA

A.     Adoption and effective date of amendment.

This amendment of the Plan is adopted to reflect certain provisions of the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”). This
amendment is intended as good faith compliance with the requirements of EGTRRA
and is to be construed in accordance with EGTRRA and guidance issued thereunder.
Except as otherwise provided, this amendment shall be effective on January 1,
2002.

B.     Limitations on Contributions

     1.     Effective date. This section shall be effective for limitation years
beginning after December 31, 2001.

     2.     Maximum annual addition. Except to the extent permitted under
Paragraph J of this amendment and section 414(v) of the Code, if applicable, the
annual addition that may be contributed or allocated to a Member’s account under
the Plan for any limitation year shall not exceed the lesser of:

          a. $40,000, as adjusted for increases in the cost-of-living under
section 415(d) of the Code, or

          b. 100 percent of the Member’s compensation, within the meaning of
section 415(c)(3) of the Code, for the limitation year.

          The compensation limit referred to in (b) shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of section 401(h) or section 419A(f)(2) of the Code) which is otherwise
treated as an annual addition.

C.     Increase in Compensation Limit

The annual compensation of each Member taken into account in determining
allocations for any Plan Year beginning after December 31, 2001, shall not
exceed $200,000, as adjusted for cost-of-living increases in accordance with
section 401(a)(17)(B) of the Code. Annual compensation means compensation during
the Plan Year or such other consecutive 12-month period over which compensation
is otherwise determined under the Plan (the determination period). The
cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the determination period that begins with or within such
calendar year.

105



--------------------------------------------------------------------------------



 



D.     Direct Rollovers of Plan Distributions

     1.     Effective date. This section shall apply to distributions made after
December 31, 2001.

     2.     Modification of definition of eligible retirement plan. For purposes
of the direct rollover provisions in Section 16.7 of the Plan, an eligible
retirement plan shall also mean an annuity contract described in section 403(b)
of the Code and an eligible plan under section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political sub-division of a state and which agrees
to separately account for amounts transferred into such plan from this Plan. The
definition of eligible retirement plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in section
414(p) of the Code.

     3.     Modification of definition of eligible rollover distribution to
exclude hardship distributions. For purposes of the direct rollover provisions
in Section 16.7 of the Plan, any amount that is distributed on account of
hardship shall not be an eligible rollover distribution and the distributee may
not elect to have any portion of such a distribution paid directly to an
eligible retirement plan.

     4.     Modification of definition of eligible rollover distribution to
include after-tax employee contributions. For purposes of the direct rollover
provisions in Section 16.7 of the Plan, a portion of a distribution shall not
fail to be an eligible rollover distribution merely because the portion consists
of after-tax employee contributions which are not includible in gross income.
However, such portion may be transferred only to an individual retirement
account or annuity described in section 408(a) or (b) of the Code, or to a
qualified defined contribution plan described in section 401(a) or 403(a) of the
Code that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible.

E.     Rollovers from Other Plans

The Plan will accept Member rollover contributions or direct rollovers of
distributions made after December 31, 2001, from the types of plans specified
below, beginning on January 1, 2002.

     1.     Direct Rollovers:

106



--------------------------------------------------------------------------------



 



     The Plan will accept a direct rollover of an eligible rollover distribution
from:

          a. a qualified plan described in section 401(a) or 403(a) of the Code,
excluding after-tax employee contributions;

          b. an annuity contract described in section 403(b) of the Code,
excluding after-tax employee contributions; or

          c. an eligible plan under section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state.

     2.     Member Rollover Contributions from IRAs:

     The Plan will not accept a Member rollover contribution of the portion of a
distribution from an individual retirement account or annuity described in
section 408(a) or 408(b) of the Code that is eligible to be rolled over and
would otherwise be includible in gross income.

F.     Rollovers Disregarded in Involuntary Cash-outs

Rollovers disregarded in determining value of account balance for involuntary
distributions.

With respect to distributions made after December 31, 2001, for purposes of
Section 9.1 B 1 of the Plan, the value of a Member’s nonforfeitable account
balance shall be determined without regard to that portion of the account
balance that is attributable to rollover contributions (and earnings allocable
thereto) within the meaning of sections 402(c), 403(a)(4), 403(b)(8),
408(d)(3)(A)(ii), and 457(e)(16) of the Code. If the value of the Member’s
nonforfeitable account balance as so determined is $5,000 or less, the Plan
shall immediately distribute the Member’s entire nonforfeitable account balance.

G.     Repeal of Multiple Use Test

The multiple use test described in Treasury Regulation section 1.401(m)-2 and
Paragraph 19.7 C of the Plan shall not apply for Plan Years beginning after
December 31, 2001.

H.     Elective Deferrals — Contribution Limitation

No Member shall be permitted to have elective deferrals made under this Plan, or
any other qualified plan maintained by the employer during any taxable year, in
excess of the dollar limitation contained in section 402(g) of the Code in
effect for such taxable year, except to the extent permitted under Paragraph J
of this amendment and section 414(v) of the Code, if applicable.

I.     Modification of Top-heavy Rules

107



--------------------------------------------------------------------------------



 



The top-heavy requirements of section 416 of the Code and Article 18 of the Plan
shall not apply in any year beginning after December 31, 2001, in which the Plan
consists solely of a cash or deferred arrangement which meets the requirements
of section 401(k)(12) of the Code and matching contributions with respect to
which the requirements of section 401(m)(11) of the Code are met.

J.     Catch up Contributions

All employees who are eligible to make elective deferrals under this Plan and
who have attained age 50 before the close of the Plan Year shall be eligible to
make catch-up contributions in accordance with, and subject to the limitations
of, section 414(v) of the Code. Such catch-up contributions shall not be taken
into account for purposes of the provisions of the Plan implementing the
required limitations of sections 402(g) and 415 of the Code. The Plan shall not
be treated as failing to satisfy the provisions of the Plan implementing the
requirements of section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the
Code, as applicable, by reason of the making of such catch-up contributions.
Catch-up Contributions shall apply to contributions after March 31, 2002.

K.     Distribution Upon Severance from Employment

     1.     Effective date. This section shall apply for distributions after
December 31, 2001, regardless of when the severance from employment occurred.

     2.     New distributable event. A Member’s elective deferrals, qualified
non-elective contributions, qualified matching contributions, and earnings
attributable to these contributions shall be distributed on account of the
Member’s severance from employment. However, such a distribution shall be
subject to the other provisions of the Plan regarding distributions, other than
provisions that require a separation from service before such amounts may be
distributed.

     IN WITNESS WHEREOF, the Principal Company, by its duly authorized officers,
has caused these presents to be signed this 15th day of March 2002.

              AMERADA HESS CORPORATION               By:   /s/ Neal Gelfand


--------------------------------------------------------------------------------

Neal Gelfand, Senior Vice President               By:   /s/ Carl T. Tursi


--------------------------------------------------------------------------------

Carl T. Tursi, Secretary

108